Exhibit 10.125
ERIE INSURANCE GROUP
EMPLOYEE SAVINGS PLAN
As Amended and Restated
Effective as of January 1, 2010

 



--------------------------------------------------------------------------------



 



INTRODUCTION
The Erie Indemnity Company (the “Company”) adopted the Erie Insurance Group
Employee Savings Plan (the “Plan”) effective January 1, 1989. The Company has
subsequently amended the Plan from time to time and last amended and restated
the Plan effective as of January 1, 2006.
This amendment and restatement of the Plan shall constitute an amendment,
restatement and continuation of the Plan. This amendment and restatement is
generally effective as of January 1, 2010. However, certain provisions of this
amendment and restatement are effective as of some other date. The provisions of
this amendment and restatement with stated effective dates prior to January 1,
2010, shall be deemed to amend the corresponding provisions, if any, of the Plan
as in effect before this amendment and restatement and all amendments thereto as
of such dates. Events occurring before the applicable effective date of any
provision of this amendment and restatement shall be governed by the applicable
provision of the Plan as in effect on the date of the event.
The purpose of the Plan is to provide a pre-tax long term savings vehicle for
eligible employees and to provide participants with an opportunity to contribute
toward additional retirement security according to the provisions of
Sections 401(a), 401(k) and 402A of the Internal Revenue Code of 1986, as
amended.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
INTRODUCTION
ARTICLE ONE — DEFINITIONS
       
1.1 Administrator or Plan Administrator
    1  
1.2 Affiliate
    1  
1.3 Beneficiary
    1  
1.4 Board
    1  
1.5 Catch-Up Contribution
    1  
1.6 Code
    1  
1.7 Company
    1  
1.8 Compensation
    1  
1.9 Covered Employee
    2  
1.10 Elective Deferral
    2  
1.11 Eligible Applicant
    2  
1.12 Employee
    2  
1.13 Employer(s)
    2  
1.14 Erie Indemnity Stock
    2  
1.15 Erie Indemnity Stock Fund
    2  
1.16 ERISA
    2  
1.17 Highly Compensated
    3  
1.18 Hour of Service
    3  
1.29 Interactive Electronic Communication
    3  
1.20 Leased Employee
    3  
1.21 Normal Retirement Date
    4  
1.22 Notice
    4  
1.23 Participant
    4  
1.24 Plan
    4  
1.25 Plan Year
    4  
1.26 Qualified Domestic Relations Order or QDRO
    4  
1.27 Rollover Contribution
    5  
1.28 Roth Catch-Up Contribution
    5  
1.29 Roth Elective Deferral
    5  
1.30 Roth Rollover Contribution
    5  
1.31 Safe Harbor Matching Contribution
    5  
1.32 Spousal Consent
    5  
1.33 Spouse
    6  
1.34 Tax Deferred Catch-Up Contribution
    6  
1.35 Tax Deferred Contribution
    6  
1.36 Test Compensation
    6  
1.37 Total Account
    6  
1.38 Trust Agreement
    7  
1.39 Trust Fund
    7  

 



--------------------------------------------------------------------------------



 



              Page  
1.40 Trustee
    8  
1.41 Valuation Date
    8  
1.42 Year of Eligibility Service
    8  
 
       
ARTICLE TWO — PARTICIPATION
       
2.1 Participation
    9  
2.2 Rehired Employees
    9  
2.3 Employment Transfers
    9  
 
       
ARTICLE THREE — EMPLOYER CONTRIBUTIONS
       
3.1 Elective Deferrals
    11  
3.2 Dollar Limitation on Elective Deferrals
    11  
3.3 Catch-Up Contribution
    13  
3.4 Safe Harbor Matching Contributions
    13  
3.5 Source of Employer Contributions
    15  
3.6 Investment of Employer Contributions
    15  
3.7 Recovery of Contributions
    15  
3.8 Other Provisions Relating to Employer Contributions
    16  
 
       
ARTICLE FOUR — ROLLOVER CONTRIBUTIONS
       
4.1 Rollover Contributions
    17  
4.2 Vesting of Rollover Contributions
    17  
 
       
ARTICLE FIVE — PARTICIPANT ACCOUNTS AND VALUATION OF FUNDS
       
5.1 Establishment of Participant Accounts
    18  
5.2 Valuation Date Adjustments
    18  
5.3 Investment Elections
    18  
5.4 Erie Indemnity Stock Fund
    20  
5.5 Temporary Suspension of Certain Administrative Activities
    22  
 
       
ARTICLE SIX — VESTING & DISTRIBUTIONS
       
6.1 Vesting
    23  
6.2 Distributions Upon Retirement, or Other Termination of Employment
    23  
6.3 Payment of Amounts Distributed
    25  
6.4 Direct Rollovers
    27  
 
       
ARTICLE SEVEN — WITHDRAWALS AND LOANS
       
7.1 Withdrawals Generally
    29  
7.2 Hardship Withdrawal
    29  
7.3 Safe Harbor Distribution
    30  
7.4 Hardship Withdrawal Priority
    30  
7.5 Modifications to Hardship Withdrawal Standards
    31  
7.6 In-Service Withdrawals for Reasons Other than Hardship
    31  
7.7 Availability of Loans
    32  
7.8 Terms and Conditions of Participant Loans
    33  
7.9 Loan Accounts
    35  
 
       
ARTICLE EIGHT — THE TRUST FUND
       

 



--------------------------------------------------------------------------------



 



              Page  
8.1 Trust Agreement
    36  
8.2 Appointment of Independent Accountants
    36  
8.3 Appointment of Investment Manager
    36  
8.4 Role of Administrator in Operation of the Trust Fund
    36  
8.5 Voting of Erie Indemnity Stock
    37  
 
       
ARTICLE NINE — ADMINISTRATION OF THE PLAN
       
9.1 The Administrator
    38  
9.2 Powers of Administrator
    38  
9.3 Delegation of Duties
    40  
9.4 Conclusiveness of Various Documents
    40  
9.5 Actions to be Uniform
    40  
9.6 Liability and Indemnification
    41  
 
       
ARTICLE TEN — CLAIMS PROCEDURE
       
10.1 Claims Review Procedure
    42  
10.2 Original Claim
    42  
10.3 Review of Denied Claim
    42  
10.4 Determination by the Administrator Conclusive
    43  
10.5 Exhaustion of Administrative Remedies
    43  
10.6 Deadline to File Civil Action
    43  
 
       
ARTICLE ELEVEN — MISCELLANEOUS
       
11.1 Non-Alienation of Benefits
    45  
11.2 Risk to Participants and Source of Payments
    46  
11.3 Expenses
    46  
11.4 Rights of Participants
    46  
11.5 Statement of Accounts
    46  
11.6 Designation of Beneficiary
    47  
11.7 Payment to Incompetents
    47  
11.8 Authority to Determine Payee
    48  
11.9 Severability
    48  
11.10 Employer Records
    48  
11.11 Limitation on Contributions
    48  
11.12 IRC 414(u) Compliance Provision
    50  
 
       
ARTICLE TWELVE — AMENDMENT, TERMINATION OR MERGER OF THE PLAN
       
12.1 Right to Amend
    52  
12.2 Right to Terminate
    52  
12.3 Merger, Transfer of Assets or Liabilities
    53  
 
       
ARTICLE THIRTEEN — TOP HEAVY PROVISIONS
       
13.1 Top Heavy Provisions Inapplicable
    54  

 



--------------------------------------------------------------------------------



 



ARTICLE ONE
DEFINITIONS
As used in this Plan, the following terms shall have the following meanings
unless a different meaning is clearly required by the context. Any terms herein
used in the masculine shall be read and construed in the feminine where they
would so apply and any terms used in the singular shall be read and construed in
the plural if so applicable.

1.1   “Administrator” or “Plan Administrator” means the administrative committee
described in Article Nine.

1.2   “Affiliate” means any other employer which, together with the Company, is
a member of a controlled group of corporations or of a commonly controlled trade
or business (as defined in Code Sections 414(b) and (c) and as modified, where
appropriate, by Code Section 415(h)) or of an affiliated service group (as
defined in Code Section 414(m)) or other organization described in Code
Section 414(o). Each such Affiliate shall be treated as an Affiliate only during
such period as it is or was an Affiliate as defined above.

1.3   “Beneficiary” means any person who, by reason of a designation made by a
Participant under Plan procedures or by operation of the Plan, is or will be
entitled to receive any amount or benefit hereunder upon the death of such
Participant. Any attempt to designate a person as Beneficiary hereunder by means
other than that permitted under the Plan shall be void and have no effect.

1.4   “Board” means the Board of Directors of the Company.

1.5   “Catch-Up Contribution” means, with respect to a given Participant, the
total amount of the Participant’s Tax Deferred Catch-Up Contributions and the
Participant’s Roth Catch-Up Contributions.

1.6   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.7   “Company” means Erie Indemnity Company, a corporation organized and
existing under the laws of Pennsylvania.

1.8   “Compensation” for any period means the rate of base salary or the wages
paid by an Employer to an Employee during the period. For this purpose, the
“rate of base salary or the wages paid” shall exclude Form W-2 income in the
form of overtime compensation, bonuses, commissions, deferred compensation plan
payments or severance pay under any severance benefit plan, but shall include
Form W-2 income paid as a lump sum in lieu of merit increase and compensation
excluded from Form W-2 income because of salary reduction agreements in
connection with plans described in Sections 125, 132(f)(4) or 401(k) of the Code
or resulting from deferred compensation contracts for the Plan Year in question.
Compensation shall exclude any differential wage payments made on behalf of a
Covered Employee who is on military leave. Effective for each Plan Year
beginning on and after December 31, 1989, in no event shall the amount of
Compensation taken into account under the Plan exceed the adjusted annual
limitation permitted under Section 401(a)(17) of the Code for such Plan Year.
Such adjusted annual

- 1 -



--------------------------------------------------------------------------------



 



    limitation shall be, for each Plan Year beginning on and after December 31,
2001, $200,000 (as adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code. However, for the sole purpose of computing
Plan contributions that are based on an Employee’s percentage of Compensation
election, such adjusted annual limitation may be ignored; provided, the Employee
does not receive a higher allocation of any type of contribution than the
Employee could have received under the Plan had the adjusted annual limitation
been considered.   1.9   “Covered Employee” means any Employee of an Employer,
excluding any such Employee whose employment is governed by the terms of a
collective bargaining agreement under which retirement benefits were the subject
of good faith bargaining.       Notwithstanding any provision of the Plan to the
contrary, any individual who an Employer determines to be a contract employee,
independent contractor, leased employee (including a Leased Employee as defined
hereunder), leased owner, leased manager, shared employee or person working
under a similar classification shall not become a Covered Employee hereunder,
regardless of whether any such individual is ultimately determined to be a
common law employee, unless and until the Employer shall otherwise determine. An
Employee shall be considered a Covered Employee only during such period in which
the individual satisfies the requirements defined above.   1.10   “Elective
Deferral” means, with respect to a given Participant, the total amount of the
Participant’s Tax Deferred Contributions and the Participant’s Roth Elective
Deferrals.

1.11   “Eligible Applicant” means a Participant who is actively employed with
the Company or an Affiliate; provided, however, that for purposes of
Sections 7.1 through 7.6, an Eligible Applicant shall also include a Participant
who is on a disability leave of absence.

1.12   “Employee” means any common-law employee of an Employer or an Affiliate;
provided, however, that for purposes of Section 1.17 “Employee” shall include
any self-employed individual performing services for an Employer or Affiliate
who is treated as an employee under Section 401(c)(1) of the Code.

1.13   “Employer(s)” means the Company, Erie Family Life Insurance Company, Erie
Insurance Exchange, Erie Insurance Company, EI Holding Corp., EI Service Corp.,
Erie Insurance Company of New York, Erie Insurance Property & Casualty Company,
Flagship City Insurance Company and any other Affiliate which may adopt this
Plan.

1.14   “Erie Indemnity Stock” means the Class A common stock of the Company
which is a qualifying employer security within the meaning of Section 407(d)(5)
of ERISA.

1.15   “Erie Indemnity Stock Fund” means the investment fund described in
Section 5.4.

1.16   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.17   “Highly Compensated” means any Employee who is a more than five percent
(5%) owner of an Employer or earned $110,000 or more in Test Compensation from
the Employer in the lookback

- 2 -



--------------------------------------------------------------------------------



 



    year; provided, however, that such $110,000 figure shall be adjusted for
cost of living at the same time and in the same manner as determined under Code
Section 415(d).   1.18   “Hour of Service” shall include the following:

  (a)   Each hour for which an Employee is directly or indirectly paid or
entitled to payment from an Employer or an Affiliate as an Employee for the
performance of duties during an applicable computation period (these hours must
be credited to the Employee in the computation period during which the duties
were performed and not when paid, if different); and     (b)   Each hour for
which back pay, irrespective of mitigation of damages, has been awarded or
agreed to by an Employer or an Affiliate (these hours must be credited in the
computation period or periods to which the award or agreement pertains rather
than that in which the payment, award or agreement was made); and     (c)   Each
hour for which an Employee is directly or indirectly paid or entitled to payment
from an Employer or an Affiliate for reasons, such as vacation, sickness or
disability, other than for the performance of duties (these hours shall be
calculated and credited pursuant to Section 2530.200b-2 of the Department of
Labor regulations which are incorporated herein by reference).

1.19   “Interactive Electronic Communication” means a communication between a
Participant or Beneficiary and the person or entity designated by the
Administrator to perform recordkeeping and other administrative services on
behalf of the Plan pursuant to a system maintained by such person or entity and
communicated to each Participant and Beneficiary whereby each such individual
may make elections and exercise options as described herein with respect to all
or a portion of his Total Account through the use of such system and a personal
identification number. If a Participant or Beneficiary (i) consents to
participate in Interactive Electronic Communication procedures adopted by the
Administrator and (ii) acknowledges that actions taken by him through the use of
his personal identification number pursuant to the Interactive Electronic
Communication procedure constitute his signature for purposes of initiating
transactions such as investment option changes, and increases, decreases, and
suspensions of Elective Deferrals, the Participant or Beneficiary, as the case
may be, will be deemed to have given his written consent and authorization to
any such action resulting from the use of the Interactive Electronic
Communication system by the Participant or Beneficiary.

1.20   “Leased Employee” means any person (other than an Employee of an
Employer) who pursuant to an agreement between the Employer and any other person
(“leasing organization”) has performed services for the Employer (or for the
Employer and related persons determined in accordance with Section 414(n)(6) of
the Code) on a substantially full-time basis for a period of at least one year
and such services are performed under primary direction or control by the
recipient. Except as provided below, any person satisfying the foregoing
criteria shall be treated as an Employee. Contributions or benefits provided a
Leased Employee by the leasing organization which are attributable to services
performed for the Employer shall be treated as provided by the Employer.

- 3 -



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, a Leased Employee shall not be considered an
Employee of an Employer if: (i) such Leased Employee is covered by a money
purchase pension plan providing: (1) a nonintegrated employer contribution rate
of at least 10 percent of compensation, (2) immediate participation, and
(3) full and immediate vesting; and (ii) Leased Employees do not constitute more
than 20 percent of the Employer’s non-Highly Compensated workforce.   1.21  
“Normal Retirement Date” means the first day of the month next following the
month in which the Participant attains age 65 (his “Normal Retirement Age”).

1.22   “Notice” means, unless otherwise specifically provided herein,
(i) written Notice on an appropriate form provided by the Administrator that is,
in the discretion of the Administrator, properly completed and executed by the
party giving such Notice and which is delivered by hand or by mail to the
Administrator or to such party designated by the terms of the Plan or by the
Administrator to receive the Notice, or (ii) Notice by Interactive Electronic
Communication to the person or entity designated by the Administrator to perform
recordkeeping and other administrative services on behalf of the Plan. The form
of Notice satisfactory in any given circumstance under the Plan shall be
determined by the Administrator, in its discretion, and shall be applied
uniformly to all Participants and Beneficiaries. Notice to any party as provided
herein shall be deemed to be given when it is actually received (either
physically or by Interactive Electronic Communication, as the case may be) by
the party to whom such Notice is given.

1.23   “Participant” means any Covered Employee who participates in the Plan as
provided in Section 3.1 (an “active” Participant) or Section 4.1, and further,
shall include any current or former Covered Employee who has suspended his
Elective Deferrals or has terminated or retired if such individual has a vested
Total Account balance maintained on his behalf under the Plan.

1.24   “Plan” means this Erie Insurance Group Employee Savings Plan as herein
set forth with all amendments, modifications and supplements hereafter made.

1.25   “Plan Year” means the calendar year.

1.26   “Qualified Domestic Relations Order” or “QDRO” means any judgment, decree
or order (including approval of a property settlement agreement) which is made
pursuant to a State Domestic Relations Law (including a community property law)
and which:

  (a)   relates to provision of child support, alimony payments, or marital
property rights of a Spouse, former Spouse, child or other dependent of a
Participant;

  (b)   recognizes or creates an alternate payee’s right to, or assigns to an
alternate payee the right to receive all or a portion of the benefits payable
with respect to a Participant under this Plan; and

  (c)   clearly specifies:

  (i)   name and last known address of the Participant and of each alternate
payee;

- 4 -



--------------------------------------------------------------------------------



 



  (ii)   the amount, percentage, or manner in which such could be determined, of
the Participant’s benefits to be paid to such alternate payee by the Plan;

  (iii)   the number of payments or time periods the QDRO covers; and

  (iv)   each plan to which the QDRO applies.

    A QDRO cannot require the Plan to provide a type or form of benefit, or any
option not otherwise provided by the Plan, nor can it require the Plan to
provide increased benefits. A QDRO cannot require payment to an alternate payee
by virtue of a previous QDRO.       A written procedure will be established to
determine the qualified status of domestic relations orders and to administer
distributions thereunder.   1.27   “Rollover Contribution” means the Rollover
Contribution or Roth Rollover Contribution made by a Covered Employee pursuant
to Section 4.1.

1.28   “Roth Catch-Up Contribution” means, effective with respect to pay periods
ending on or after January 1, 2007, or such later date as the Administrator
shall determine, that portion of the Employer contribution made pursuant to
Section 3.3 that is, at the election of the Participant, includible in the
Participant’s gross income at the time the contribution is made.

1.29   “Roth Elective Deferral” means, effective with respect to pay periods
ending on or after January 1, 2007, or such later date as the Administrator
shall determine, the Employer contribution made pursuant to a Participant’s
election under Section 3.1(a) to contribute a stated percentage, from one
percent (1%) to one hundred percent (100%) of his future Compensation in lieu of
receiving such amount directly in cash and to have such amount contributed to a
Designated Roth Account maintained on his behalf under the Plan. A Roth Elective
Deferral shall be includible in the Participant’s gross income at the time of
deferral and shall be irrevocably designated as a Roth Elective Deferral by the
Participant in his election.

1.30   “Roth Rollover Contribution” means that portion of a Covered Employee’s
Rollover Contribution that is attributable to a designated Roth account under an
eligible retirement plan.

1.31   “Safe Harbor Matching Contribution” means the Employer contribution made
pursuant to Section 3.4.

1.32   “Spousal Consent” means a written consent given by a Participant’s Spouse
to a Participant’s designation of a specified Beneficiary or Beneficiaries
(including the designation of any class of Beneficiaries or any contingent
Beneficiaries) under Section 11.6(a). Any Spousal Consent shall be effective
only with respect to such Spouse. Such consent shall be duly witnessed by a Plan
representative or a notary public and shall acknowledge the effect on the Spouse
of the Participant’s election. The Participant may revoke, without limitation,
any such designation without the need for Spousal Consent. Any new designation
will require a new Spousal Consent. The requirement for Spousal Consent may be
waived by the Administrator if it is established that there is no Spouse, the
Spouse cannot be located, the Participant has a court order evidencing a

- 5 -



--------------------------------------------------------------------------------



 



    legal separation from or abandonment by the Spouse, or for such other
circumstances as shall be prescribed by applicable law.   1.33   “Spouse” means,
with respect to any Participant, an individual who is the Participant’s spouse
as defined under 1 U.S.C. Section 7 or other applicable federal law.

1.34   “Tax Deferred Catch-Up Contribution” means that portion of the Employer
contribution made pursuant to Section 3.3 that is, at the election of the
Participant, not includible in the Participant’s gross income at the time the
contribution is made.

1.35   “Tax Deferred Contribution” means the Employer contribution made pursuant
to a Participant’s election under Section 3.1(a) to reduce his future taxable
Compensation by a stated percentage, from one percent (1%) to one hundred
percent (100%), in lieu of receiving such amount directly in cash and to have
such amount contributed to a Tax Deferred Account maintained on his behalf under
the Plan. A Tax Deferred Contribution shall not be includable in the
Participant’s gross income at the time of deferral.

1.36   “Test Compensation” means, for any Plan Year, an Employee’s compensation,
reported under Sections 6041 and 6051 of the Code on Form W-2, as paid by an
Employer or an Affiliate for the calendar year ending with or within such Plan
Year, including any amounts contributed pursuant to a salary reduction election
on behalf of a Covered Employee to a plan described in Sections 125, 132(f)(4),
402(e)(3), 402(h)(1)(B), 403(b), or 457(b) of the Code for the period in
question. Effective January 1, 2009, Test Compensation shall include any
differential wage payments, as defined in Section 3401(h) of the Code, that are
paid by an Employer during a period of qualified military service as defined in
Section 414(u) of the Code. Test Compensation in any given year shall not exceed
the adjusted annual limitation in effect for such year (as set forth in
Section 1.8), provided that such limitation shall not be applied in determining
the status of an Employee as a Highly Compensated Employee. To the extent
permitted under regulations and other guidance promulgated by the Internal
Revenue Service, the Company may elect to determine Test Compensation on a basis
other than that provided above.

1.37   “Total Account” means the total amounts held under the Plan for a
Participant, consisting of the following accounts:

  (a)   “Designated Roth Account” the portion of the Participant’s Total Account
consisting of Roth Elective Deferrals plus (minus) any investment earnings
(losses) on such contributions and less any distributions or withdrawals made
from this account in accordance with Articles Six and Seven, respectively.

  (b)   “Employer Account” the portion of the Participant’s Total Account
consisting of employer matching contributions made under the Plan with respect
to Plan Years beginning before January 1, 2001, plus (minus) any investment
earnings (losses) on such contributions and less any distributions or
withdrawals made from this account in accordance with Articles Six and Seven,
respectively.

  (c)   “Rollover Account” the portion of the Participant’s Total Account
consisting of Rollover Contributions other than that portion of any Rollover
Contribution that is attributable to a

- 6 -



--------------------------------------------------------------------------------



 



      Roth Rollover Contribution plus (minus) any investment earnings
(losses) on such contributions and less any distributions or withdrawals made
from this account in accordance with Articles Six and Seven, respectively.    
(d)   “Roth Catch-Up Account” the portion of the Participant’s Total Account
consisting of Roth Catch-Up Contributions plus (minus) any investment earnings
(losses) on such contributions and less any distributions or withdrawals made
from this account in accordance with Article Six and Seven, respectively.

  (e)   “Roth Rollover Account” the portion of the Participant’s Total Account
consisting of Roth Rollover Contributions plus (minus) any investment earnings
(losses) on such contributions and less any distributions or withdrawals made
from this account in accordance with Article Six and Seven, respectively.

  (f)   “Safe Harbor Matching Account” the portion of the Participant’s Total
Account consisting of Safe Harbor Matching Contributions, plus (minus) any
investment earnings (losses) on such contributions and less any distributions
made from this account in accordance with Article Six.

  (g)   “Tax Deferred Account” the portion of the Participant’s Total Account
consisting of Tax Deferred Contributions plus (minus) any investment earnings
(losses) on such contributions and less any distributions or withdrawals made
from this account in accordance with Articles Six and Seven, respectively.

  (h)   “Tax Deferred Catch-Up Account” the portion of the Participant’s Total
Account consisting of Tax Deferred Catch-Up Contributions plus (minus) any
investment earnings (losses) on such contributions and less any distributions or
withdrawals made from this account in accordance with Article Six and Seven,
respectively

1.38   “Trust Agreement” means the Trust Agreement between the Company and a
Trustee as provided in Section 8.1, together with all amendments, modifications
and supplements thereto.

1.39   “Trust Fund” means the fund established under the terms of the Trust
Agreement for the purpose of holding and investing the assets of the Plan. The
Trust Fund shall consist of such investment funds or vehicles as the
Administrator may, in its discretion, designate from time to time and may
include such investments as may be selected by a Participant or Beneficiary
under a self-directed “open option” arrangement authorized by the Administrator.
      Nothing herein shall prohibit the Trust Fund from holding reasonable
amounts of Plan assets in cash or cash equivalents in any fund or vehicle
offered under the Plan. The portion of the Trust Fund to be invested in the
various funds or vehicles shall be determined by Participant investment
elections made pursuant to Article Five. The Administrator may, in its
discretion, offer additional investment funds or vehicles to all Participants
and may cease to offer any investment fund or vehicle at such time as it deems
appropriate.       For period prior to June 1, 2009 or such later date as the
Administrator, in its discretion, shall provide, and except as otherwise
indicated, the Trust Fund shall be deemed to include that portion

- 7 -



--------------------------------------------------------------------------------



 



    of a Total Account which a Participant and Beneficiary elects to invest in a
group annuity contract provided by the Erie Family Life Insurance Company.  
1.40   “Trustee” means the Trustee or Trustees acting as such under the Trust
Agreement, including any successor or successors.

1.41   “Valuation Date” means the close of business as of each business day.

1.42   “Year of Eligibility Service” means an “Eligibility Computation Period”
in which an Employee completes at least 1,000 Hours of Service.       The
“Eligibility Computation Period” with respect to an Employee shall mean the 12
consecutive month period that begins on the first day on which the Employee is
credited with an Hour of Service in the employment of an Employer or Affiliate
(“Employment Commencement Date”) and ends on the first anniversary thereof, and
each Plan Year thereafter beginning with the Plan Year that includes the first
anniversary of the Employee’s Employment Commencement Date. In the event an
Employee completes 1,000 Hours of Service during the Eligibility Computation
Period that begins on his Employment Commencement Date and completes 1,000 Hours
of Service during the Eligibility Computation Period that begins on the January
1 that next follows his Employment Commencement Date, such Employee shall be
credited with two Years of Eligibility Service.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE TWO
PARTICIPATION

2.1   Participation

  (a)   Any Employee shall be eligible to participate in the Plan on the first
day of a pay period, provided he is a Covered Employee and is actively employed
by an Employer on such date and, provided further, that he makes proper
application for participation within a reasonable time prior to the start of
such pay period by furnishing Notice in accordance with procedures established
by the Administrator and communicated to Covered Employees.

  (b)   Notwithstanding the foregoing, any Covered Employee who is compensated
on an hourly basis and who is classified by an Employer as other than a regular
hourly employee shall be eligible to participate in the Plan on the January 1 or
July 1 coincident with or next following such Employee’s completion of each of
the following requirements, provided he remains a Covered Employee as of such
January 1 or July 1:

  (i)   His attainment of age 21 years; and

  (ii)   His completion of one Year of Eligibility Service.

      If the Employee is not a Covered Employee on the date he otherwise would
have become eligible to participate in the Plan, such Employee shall
automatically become eligible to participate in the Plan upon his return to
employment as a Covered Employee.

2.2   Rehired Employees       An Employee who had been an “active” Participant
in the Plan, who terminates his employment and is subsequently re-employed may
become eligible to participate in the Plan under Section 3.1 on the first day of
any pay period following re-employment, provided he is a Covered Employee and is
actively employed by an Employer on such date and, provided further, that he
makes proper application for participation within a reasonable time prior to the
start of such pay period by furnishing Notice in accordance with procedures
established by the Administrator and communicated to Covered Employees.

2.3   Employment Transfers

  (a)   Upon the transfer of a Covered Employee to other employment with an
Employer or Affiliate whereby he ceases to be a Covered Employee hereunder, such
individual’s ability to have Elective Deferrals made to the Plan on his behalf
(and to receive Safe Harbor Matching Contributions) with respect to Compensation
earned on and after this date of transfer shall cease and such Participant shall
be considered an “inactive” Participant under the Plan.

- 9 -



--------------------------------------------------------------------------------



 



  (b)   Upon the transfer of an individual from other employment with an
Employer or Affiliate such that the individual becomes a Covered Employee
hereunder, such individual shall be eligible to participate in the Plan as
provided in Section 2.1 hereof.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE THREE
EMPLOYER CONTRIBUTIONS

3.1   Elective Deferrals

  (a)   Each Covered Employee who is eligible to participate in the Plan and who
has elected to become a Participant (in accordance with Article Two) may, at the
time of making application to become a Participant, elect to make Elective
Deferrals in a fixed, whole percentage, from one percent (1%) to one hundred
percent (100%) of Compensation otherwise payable to such Covered Employee in
future pay periods. Such election shall be made in accordance with procedures
adopted by the Administrator and communicated to Participants. In all events, a
Participant will be permitted to (i) begin making Elective Deferrals,
(ii) change an existing election to made Elective Deferrals, and (iii) cease
making Elective Deferrals at least once each Plan Year.         Subject to the
limitations set forth in Sections 3.2 and 11.11, Elective Deferrals shall be
made pursuant to the Participant’s election and shall be designated as either
Tax Deferred Contributions or Roth Elective Deferrals in accordance with such
election; providing however, that the Administrator, in its discretion may
authorize at any time a suspension or reduction of Elective Deferrals, or any
part thereof, with respect to any Participant. Elective Deferrals shall be
withheld by the Participant’s Employer each pay period by regular payroll
deduction in accordance with the Employer’s payroll withholding procedures and
shall be credited to the Participant’s Tax Deferred Account or Designated Roth
Account as of the date the contributions are received by the Trustee or
otherwise deposited in the Trust Fund. Such contributions shall be deposited in
the Trust Fund as soon as such amounts can reasonably be segregated from the
Employer’s general assets.     (b)   Elective Deferrals constitute Employer
contributions under the Plan and are intended to qualify as elective
contributions under Sections 401(k) and 402A of the Code. Elective Deferrals may
be made only with respect to an amount which the Participant could otherwise
elect to receive in cash and which is not currently available to the Participant
as of the date an election specified in this Section 3.1 is made. In the event a
Participant has no Compensation for any payroll period, no Elective Deferral may
be made for such period.

3.2   Dollar Limitation on Elective Deferrals

  (a)   Any provision of this Plan to the contrary notwithstanding, no Employer
shall be permitted, during any calendar year, to make, with respect to such
calendar year, Elective Deferrals on behalf of a Participant under the Plan
(when combined with the Participant’s elective deferrals under any other plans,
contracts, or arrangements) that will exceed the limitation in affect for such
year under Section 402(g)(1) of the Code, as adjusted in accordance with
Section 402(g)(4) of the Code. Make-up contributions on account of qualified
military service under Section 414(u) of the Code shall not be recognized as
elective deferrals for purposes of this section.

- 11 -



--------------------------------------------------------------------------------



 



  (b)   In the event any amount of Elective Deferrals for a calendar year
exceeds the limitation applicable under this Section 3.2 for such calendar year,
such excess amount (hereafter described for purposes of this Section, as “Excess
Deferrals”), as adjusted for any income or loss allocable thereto in accordance
with regulations, shall to the extent possible be distributed to such
Participant, as provided in subparagraphs (i), (ii), (iii) and (iv) below:

  (i)   At a date not later than the March 1st of the calendar year immediately
following the calendar year to which such Excess Deferrals are attributable, any
Participant to whom this Section 3.2 applies may notify, in writing, the
Administrator by submitting a form as may be provided by the Administrator which
shall specify the amount of the Participant’s Excess Deferrals for the given
calendar year and shall contain a certified statement by the Participant
indicating that if such amount is not distributed, such Excess Deferrals will
exceed the limit imposed on the Participant by Section 402(g) of the Code for
the year in which the Elective Deferrals occurred.         Notwithstanding the
foregoing and solely for the purpose of facilitating a distribution of Excess
Deferrals as required by regulation, in the event a Participant has Excess
Deferrals in a given year calculated by taking into account his Elective
Deferrals hereunder and his elective deferrals under any other plan, contract,
or arrangement maintained by an Employer or Affiliate, the Participant will be
deemed to have notified the Administrator in the manner provided in this
subparagraph.     (ii)   At a date not later than the April 15 of the calendar
year immediately following the calendar year to which such Excess Deferrals are
attributable, the Plan may distribute to the Participant the amount of the
Excess Deferrals allocated to the Plan as adjusted for any income or loss
allocable to such excess. Any Excess Deferrals distributed pursuant to this
subparagraph that have not previously been included in income are to be included
in the gross income of the Participant for the year to which such Excess
Deferrals relate. Any income that is allocable to Excess Deferrals (as
determined in accordance with rules promulgated by the Secretary of the Treasury
or his delegate) that is distributed pursuant to this subparagraph is to be
included in the gross income of the Participant for the year in which such
amount is distributed. In making a distribution as permitted under this Section,
the Administrator shall first allocate the Excess Deferral to any Roth Elective
Deferrals for such year and shall allocate the Excess Deferral to Tax Deferred
Contributions only to the extent the Excess Deferral exceeds such Roth Elective
Deferrals. The Administrator shall designate the distribution as that consisting
of Excess Deferrals within the meaning of Section 402(g)(1) of the Code. Any
distribution of less than the entire amount of Excess Deferrals plus income or
loss attributable to such deferral contributions shall be treated as a pro rata
distribution of such excess deferral contributions and income/loss. No
corrective distribution under this Section shall be recognized for purposes of
determining whether the minimum distribution requirements of Section 401(a)(9)
of the Code are satisfied with respect to any Participant.

- 12 -



--------------------------------------------------------------------------------



 



  (iii)   Any distribution in accordance with this Section 3.2 shall be made
without regard to any notice or consent otherwise required under Sections
411(a)(11) or 417 of the Code.

3.3   Catch-Up Contributions

  (a)   A Participant who is a Covered Employee and who is age 50 or older at
any time during a given Plan Year shall be eligible to elect to make a Tax
Deferred Catch-Up Contribution for such Plan Year or, for Plan Years beginning
on and after January 1, 2007, a Roth Catch-Up Contribution for such Plan Year.
Such election shall be made, and may be changed prospectively, in accordance
with procedures adopted by the Administrator and communicated to Covered
Employees.     (b)   A Catch-Up Contribution is an Employer contribution that is
actually made on behalf of a Participant described in Section 3.3(a) whose
Elective Deferrals for the give Plan Year are otherwise limited as provided in
Section 3.2. and that is in an amount that does not exceed the dollar limit
under Section 414(v)(2)(B)(i) of the Code, as adjusted in accordance with
Section 414(v)(2)(C) of the Code. A Catch-Up Contribution is not taken into
account for purposes of the limitations provided in Sections 3.2 and 11.11 of
the Plan and the Plan shall not be treated as failing the requirements
identified in Section 414(v)(3) of the Code, as applicable, by reason of such
Catch-Up Contributions.

3.4   Safe Harbor Matching Contributions

  (a)   The Employer shall contribute an amount to the Trust Fund equal to the
sum of those amounts individually determined with respect to each Participant,
as follows:

  (i)   One hundred percent (100%) of the Elective Deferrals made with respect
to the Participant during such pay period which do not exceed three percent (3%)
of the Participant’s Compensation during such pay period; and     (ii)   Fifty
percent (50%) of the Elective Deferrals made with respect to the Participant
during such pay period which exceed three percent (3%), but do not exceed five
percent (5%), of the Participant’s Compensation during such pay period.

      Such contributions shall be designated as Safe Harbor Matching
Contributions and shall be 100% vested and nonforfeitable when made. The
Employer shall make Safe Harbor Matching Contributions as soon as practicable
following the end of the pay period to which they relate and such contributions
shall be credited to Participants’ Safe Harbor Matching Accounts as of the date
they are received by the Trustee or otherwise deposited in the Trust Fund.
Notwithstanding the foregoing provisions, Catch-Up Contributions shall be
treated as Elective Deferrals under this Section 3.4 solely to the extent a
Participant’s Elective Deferrals (exclusive of Catch-Up Contributions) for a
given Plan Year do not equal or exceed five percent (5%) of the Participant’s
Compensation during the Plan Year and provided that any such inclusion of
Catch-Up Contributions in Elective Deferrals will not cause the amount of
Elective Deferrals that are recognized for purposes

- 13 -



--------------------------------------------------------------------------------



 



      of the Safe Harbor Matching Contribution formula to exceed five percent
(5%) of the Participant’s Compensation during the Plan Year. The Safe Harbor
Matching Contribution made on behalf of each Participant shall be adjusted as of
the last day of a Plan Year to ensure that the actual Safe Harbor Matching
Contribution made equals the appropriate percentages set forth in this
Section 3.4(a), as determined on the Plan Year basis.

  (b)   Effective with respect to each Plan Year in which the provisions of
Section 3.4 are applicable, the Administrator shall provide Notice during the
“Safe Harbor Notice Period” (as hereinafter defined) to each Covered Employee
who is eligible to participate in the Plan during such Plan Year. Such Notice
shall describe the following:

  (i)   The formula used to determine the Safe Harbor Matching Contribution to
be made on behalf of such Employee for such Plan Year;     (ii)   Any
requirements that such Employee must satisfy to become entitled to receive such
contributions;     (iii)   The type and amount of Compensation that may be
deferred under the Plan as Elective Deferrals and Catch-Up Contributions;    
(iv)   The procedures for making or changing an election to make Elective
Deferrals and Catch-Up Contributions, including the periods available for making
or changing such elections;     (v)   The withdrawal and vesting provisions
applicable to contributions under the Plan; and     (vi)   A means by which
Covered Employees may easily obtain additional information about the Plan.

      For purposes hereof, the “Safe Harbor Notice Period” shall mean a period
beginning 90 days before the first day of the applicable Plan Year and ending
30 days before the first day of the applicable Plan Year; provided, however,
with respect to a Covered Employee who becomes eligible to participate in the
Plan during a given Plan Year in which the provisions of Section 3.4 are
applicable, the “Safe Harbor Notice Period” shall begin 90 days before the day
such Employee may first participate in the Plan and shall end on the day such
Employee may first participate in the Plan.     (c)   The Employer elects to
treat the Plan as automatically satisfying the nondiscrimination in amount of
employer contribution requirements of Section 401(a)(4) of the Code.
Notwithstanding any provision of this Section 3.4 to the contrary, the Employer
reserves the right to suspend future Safe Harbor Matching Contributions at any
time provided that the procedures for implementing such suspension are
consistent with Section 1.401(k)-3(g) of the Income Tax Regulations.

3.5   Source of Employer Contributions

- 14 -



--------------------------------------------------------------------------------



 



  (a)   The Employer shall make all contributions to the Plan without regard to
current or accumulated net profits. Notwithstanding the foregoing, for purposes
of Sections 401(a)(27) and 401(k) of the Code, the Plan shall continue to be
considered a profit sharing plan. Effective January 1, 2007, this Plan is also
intended to be a qualified Roth contribution program under Section 402A of the
Code. All Employer contributions shall be made in cash and shall be conditioned
on the deductibility of the contribution.     (b)   Any provision of the Plan to
the contrary notwithstanding, the total Employer contribution made with respect
to any Plan Year, when added to any other contributions made by the Employer to
a plan qualified under Section 401(a) of the Code, shall not exceed such amount
which is deductible for such Plan Year pursuant to Sections 404(a)(3) or
404(a)(7) of the Code. In any event, all contributions for a Plan Year shall be
paid within the regular or extended time for filing the Employer’s federal
income tax return for the fiscal year which includes the Plan Year end.

3.6   Investment of Employer Contributions       The Employer contributions made
on behalf of a Participant shall be invested by the Trustee in accordance with
the Participant’s election under Sections 5.3(a) and 5.4(a).   3.7   Recovery of
Contributions       Except as provided in this Section 3.7, the assets of the
Plan shall never inure to the benefit of an Employer or Affiliate and shall be
held for the exclusive purpose of providing benefits under the Plan and
defraying reasonable expenses of the Plan. However, no provision of this Plan
shall:

  (a)   prohibit the return of a contribution to an Employer or a Participant
within one year after payment if such contribution was made by a mistake of
fact; or     (b)   prohibit the return of a contribution that is determined to
be nondeductible (to the extent disallowed as a deduction);

    provided, however, in the case of the return of a contribution which was
made as a result of a mistake of fact, the amount which shall be returned is the
excess of the amount contributed over the amount which would have been
contributed had the mistake of fact not occurred. Further, in the case of the
return of a contribution that is determined to be nondeductible, and in the case
of a contribution made as the result of a mistake of fact, earnings attributable
to the excess contribution may not be returned, but losses attributable thereto
must reduce the amount to be returned. Further, in both such cases, if the
withdrawal of the amount attributable to the mistaken or nondeductible
contribution would cause the balance of the account of any Participant to be
reduced to less than the balance which would have been in the account had the
mistaken or nondeductible amount not been contributed, then the amount to be
returned to the Employer will be limited so as to avoid such reduction.   3.8  
Other Provisions Relating to Employer Contributions

- 15 -



--------------------------------------------------------------------------------



 



  (a)   Except as otherwise provided in accordance with procedures adopted by
the Administrator and communicated to applicable Participants, a Participant may
as of any time:

  (i)   suspend the Elective Deferrals and/or Catch-Up Contributions being made
on his behalf;     (ii)   increase or decrease the rate of Elective Deferrals
and/or Catch-Up Contributions made on his behalf or have such contributions
resumed after a period of suspension;     (iii)   change the allocation of the
Elective Deferrals made on his behalf from Tax Deferred Contributions to Roth
Elective Deferrals, or vice versa; or     (iv)   change the allocation of the
Catch-Up Contributions made on his behalf from Tax Deferred Catch-Up
Contributions to Roth Catch-Up Contributions, or vice versa.

      Such suspension or change in rate or allocation shall be effective as of
the first day of the pay period next following the date the Participant delivers
Notice of the same to the Administrator, provided such Notice is delivered to
the Administrator in such time as to allow the Administrator a reasonable period
within which to act on the election contained therein.         During any period
of suspension, regardless of the length of its duration, the Participant’s
Account shall be maintained in accordance with the procedure set forth in
Article Five.     (b)   In the event Safe Harbor Matching Contributions have
been made with respect to Elective Deferrals that are subsequently determined to
fail to meet the annual dollar limitation specified in Section 3.2(a) (and if
such Excess Deferrals are distributed pursuant to Section 3.2(b)), such Safe
Harbor Matching Contributions (and any income or loss attributable thereto
determined in accordance with regulations) shall be forfeited and applied to
reduce future Safe Harbor Matching Contributions.

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE FOUR
ROLLOVER CONTRIBUTIONS

4.1   Rollover Contributions

  (a)   Under such rules and procedures as the Administrator may establish, any
Covered Employee may make a cash Rollover Contribution to this Plan of all or a
portion of the amount received by the Covered Employee in the form of an
eligible rollover distribution from an eligible retirement plan (as such terms
are defined in Section 6.4); provided, however, that the Plan shall not accept
(i) a rollover of after-tax employee contributions; (ii) a rollover from an
individual retirement account or annuity that is other than a conduit IRA, as
determined by the Administrator, or (iii) a rollover from such other source,
and/or under such circumstances, as the Administrator, in its discretion, shall
determine to be ineligible. Effective January 1, 2007, that portion of a
Rollover Contribution that is attributable to a designated Roth account under an
eligible retirement plan shall be accepted provided it meets the other
requirements of this section and is made as a direct rollover to a Roth Rollover
Account hereunder. Such Roth Rollover Contribution shall be subject to separate
accounting, including accounting for the amount of such contribution not
includable in income. Any portion of a Rollover Contribution that is not a Roth
Rollover Contribution and that is accepted by the Administrator shall be
allocated to a Rollover Account established on behalf of the Covered Employee.
No Rollover Contribution may be made to the Plan unless the Covered Employee had
demonstrated to the Administrator’s satisfaction that the contribution satisfies
the conditions for tax-free rollover treatment under the applicable provisions
of the Code.     (b)   In the event the Administrator has reasonably concluded
that an amount may be accepted by the Plan as a Rollover Contribution under
Section 4.1(a) but later determines that all or a portion of such amount fails
to satisfy the provisions of Section 4.1(a), the Administrator shall cause such
ineligible amount and related investment earnings to be distributed to the
Covered Employee (or, if applicable, Beneficiary) as soon as administratively
feasible.

4.2   Vesting of Rollover Contributions

    Amounts contributed under Section 4.1 hereof shall at all times be 100%
vested.

- 17 -



--------------------------------------------------------------------------------



 



ARTICLE FIVE
PARTICIPANT ACCOUNTS AND VALUATION OF FUNDS

5.1   Establishment of Participant Accounts

  (a)   There shall be established and maintained for each Participant a Total
Account. A Total Account may consist of the following accounts:

  (i)   a Tax Deferred Account;     (ii)   a Safe Harbor Matching Account;    
(iii)   an Employer Account;     (iv)   a Rollover Account;     (v)   a Tax
Deferred Catch-Up Account;     (vi)   for periods on and after January 1, 2007,
a Designated Roth Account;     (vii)   for periods on and after January 1, 2007,
a Roth Catch-Up Account; and     (viii)   for periods on and after January 1,
2007, a Roth Rollover Account.

  (b)   Within each of the accounts listed in Section 5.1(a) that are applicable
to a given Participant, separate records shall be kept of the portion, if any,
of each account invested in each investment fund or vehicle then offered under
the Plan. The Administrator may adopt rules, consistent with income tax
regulations, that designate certain accounts as constituting a separate contract
for purposes of Section 72 of the Code.

5.2   Valuation Date Adjustments       As of each Valuation Date, each
Participant’s balance in his various accounts shall be adjusted in accordance
with the valuation procedure adopted by the Administrator.   5.3   Investment
Elections

  (a)   When a Covered Employee submits his application to become a Participant,
he shall give Notice regarding the investment of contributions to be made on his
behalf under the Plan. Such Notice shall be provided to the Administrator or its
designee within such time and in accordance with such means as are designated by
the Administrator and communicated to Participants and Covered Employees.
Subject to such procedural rules as may be established by the Administrator from
time-to-time, such Notice shall specify, in 1% increments from 0% to 100%, the
percentage of each applicable contribution source which is to be invested in
each investment option then made available.

- 18 -



--------------------------------------------------------------------------------



 



      A Participant may change the investment elections made under this
Section 5.3(a) at any time by giving Notice to the Administrator or its designee
within such time and in accordance with such means as are designated by the
Administrator and communicated to Participants and Covered Employees. Such
Notice of change shall be subject to the procedural specifications set forth
above (and, if applicable, subject to the limitations set forth in Section 5.4)
and, except as may otherwise be provided in the Trust Agreement, shall be
effective with respect to contributions received by the Trustee (or otherwise
deposited into the Trust Fund) as of the Valuation Date on which the Notice is
received or as of the next following Valuation Date, in accordance with
procedures established by the Administrator, and communicated to Participants
and Covered Employees.         A Covered Employee making a Rollover Contribution
shall give Notice regarding the investment of such contribution. Such Notice
shall be delivered on or prior to the date the Rollover Contribution is
effective and shall specify, in 1% increments from 0% to 100%, the percentage of
the Rollover Contribution to be invested in each investment option which is then
made available for the investment of Rollover Contributions.     (b)   Each
Participant and Beneficiary shall have the opportunity to change the manner in
which the Total Account maintained on his behalf under the Plan is invested.
Such opportunity shall be exercised by giving Notice to the Administrator or its
designee within such time and in accordance with such means as are designated by
the Administrator and communicated to Participants, Covered Employees and
affected Beneficiaries. Subject to such procedural rules as may be established
by the Administrator from time-to-time, such Notice shall specify, in a whole
dollar amount or in 1% increments from 0% to 100%, the dollar amount, or
percentage, of the Total Account maintained on behalf of the Participant or
Beneficiary which is to be invested in each investment option then made
available. Except as may otherwise be set forth in the Trust Agreement, such
Notice shall be effective as of the Valuation Date on which the Notice is
received by the Trustee or as of the next following Valuation Date, in
accordance with procedures established by the Administrator and communicated to
Participants, Covered Employees and affected Beneficiaries. Notwithstanding any
provision of this paragraph (b) to the contrary, (i) the election under this
Section 5.3(b) shall be subject to any contractual limitations imposed on the
direct transfer of assets between given investment funds or such other
reasonable limitation on exchanges as may be agreed to between the Administrator
and the person or entity designated by the Administrator to perform
administrative services on behalf of the Plan (ii) the election under this
Section 5.3(b) shall be subject to any regulatory restrictions on transfers, as
determined by the Administrator, in its discretion, (iii) prior to March 1, 2009
or such later date as the Administrator, in its discretion shall provide, in no
event shall any portion of the Total Account maintained on behalf of a
Participant or Beneficiary in the Erie Family Life Group Annuity Fund be
transferred to any other investment fund and (iv) in no event shall any portion
of the Total Account maintained on behalf of a Participant be transferred to the
Erie Indemnity Stock Fund.     (c)   Any investment elections or changes in
elections under this Section 5.3 may be limited or delayed by the Administrator
or Trustee, if, in the judgment of such party, giving

- 19 -



--------------------------------------------------------------------------------



 



      immediate effect to such elections would adversely affect the Total
Account balances of a significant number of Participants.     (d)   In the event
a Participant’s, Covered Employee’s or Beneficiary’s investment election under
the Plan is incomplete, the Participant, Covered Employee or Beneficiary will be
deemed to have chosen to invest in such default fund as is set forth in the
Trust Agreement or as otherwise determined by the Administrator.     (e)   Any
investment election or deemed investment election under the Plan shall remain in
effect until changed by an election under this Section. Notwithstanding any
provision of this Article Five to the contrary, the Administrator, in its
discretion, may offer such investment options to Participants and Beneficiaries
as it deems appropriate and may cease to offer any such options as it deems
appropriate. In the event the Administrator decides to discontinue offering an
investment option under the Plan, those Participants on whose behalf Total
Accounts are being maintained that are invested in the discontinued investment
option may be required, at the discretion of the Administrator, to have affected
amounts consolidated with (or “mapped” to) a replacement investment option
selected by the Administrator or may be provided an opportunity to designate,
from such selection of investment options as may be offered by the
Administrator, an investment option or options as a replacement for the
investment option being discontinued. Any such designation by a Participant
shall be made in accordance with paragraph (b) above. If a Participant who is
affected by the discontinuation of an investment option fails to make any
replacement designation offered in this paragraph (e), the Participant’s
interest in such discontinued fund, shall be consolidated with (or “mapped” to)
such replacement investment option selected by the Administrator, in its
discretion. Any changes under this paragraph (e) shall take effect as of such
times and under such rules as shall be established by the Administrator.     (f)
  Each Participant, Covered Employee and Beneficiary is solely responsible for
the selection of his investment option. The Trustee, the Administrator, the
Employer, and the directors, officers, supervisors and other employees of the
Employer are not empowered to advise a Participant, Covered Employee or
Beneficiary as to the manner in which any portion of his Total Account shall be
invested. The fact that an investment option is available under the Plan shall
not be construed as a recommendation for investment in that investment option.

5.4   Erie Indemnity Stock Fund       The provisions of this Section shall
become applicable to the extent to which Participants’ and Beneficiaries’
Employer Accounts and/or Safe Harbor Matching Accounts under the Plan are
invested in the Erie Indemnity Stock Fund.

  (a)   The Administrator shall make available under the Plan an investment fund
which shall consist exclusively of Erie Indemnity Stock; provided, however, that
in the discretion of the Trustee, within guidelines set by the Administrator, a
portion of such fund may be held in short-term interest-bearing investments or
cash pending purchase of Erie Indemnity Stock and to provide sufficient
liquidity for exchanges out of the fund,

- 20 -



--------------------------------------------------------------------------------



 



      withdrawals and loans. Such investment fund shall be referred to as the
“Erie Indemnity Stock Fund.” Except as otherwise provided in this Section 5.4, a
Participant shall be permitted to invest all or a portion of the Safe Harbor
Matching Contributions, made on his behalf in the Erie Indemnity Stock Fund in
accordance with the provisions of Section 5.3. A Participant shall not be
permitted to invest any portion of the Elective Deferrals or Catch-Up
Contributions made on his behalf in the Erie Indemnity Stock Fund nor shall any
Participant or Covered Employee be permitted to invest any portion of a Rollover
Contribution in the Erie Indemnity Stock Fund. No Participant, Covered Employee
or Beneficiary may transfer any portion of the Total Account maintained on his
behalf to the Erie Indemnity Stock Fund. For purposes of implementing
Participant investment elections under Section 5.3, or a Participant’s or
Beneficiary’s distribution election under Section 6.3, the Trustee may, in its
discretion, purchase or sell Erie Indemnity Stock on the open market or by
privately-negotiated transaction; provided however, that any such purchase or
sale shall be made only in exchange for fair market value as determined by the
Trustee and, provided further that, no commission shall be charged to or paid by
the Plan with respect to any purchase or sale of Erie Indemnity Stock between
the Plan and a party in interest (as defined in Section 3(14) of ERISA). Any
distributions, dividends or other income received by the Trustee with respect to
the Erie Indemnity Stock Fund shall be reinvested by the Trustee in the Erie
Indemnity Stock Fund.     (b)   The restrictions contained in this paragraph
(b) shall apply to that portion of the Employer Accounts and/or Safe Harbor
Matching Accounts maintained on behalf of Participants or Beneficiaries which
are invested in the Erie Indemnity Stock Fund and, if and to the extent
necessary, any election made by a Participant or Beneficiary under the Plan
shall be deemed modified to be consistent with this paragraph (b).        
Notwithstanding the provisions of Section 5.4 and Articles Seven and Fourteen:

  (i)   No Participant or Beneficiary shall, on the basis of material nonpublic
information with respect to the Company or its affiliates, make an election
permitted by that Section or those Articles if (1) such election would result in
an exchange into or out of, loans from, withdrawals from, or an increase or
decrease in the amount of contributions to the Erie Indemnity Stock Fund, and
(2) the transaction resulting from such election is prohibited by Rule 10b-5.  
  (ii)   No officer shall make an election permitted by that Section or those
Articles if such election would result in a transaction involving the Erie
Indemnity Stock Fund which is not an exempt transaction pursuant to Rule 16b-3.

      For purposes of this paragraph (b), the terms “Rule 10b-5” and
“Rule 16b-3” shall mean the rules, as amended, having those designations
promulgated by the United States Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934, as amended, and the terms “affiliate” and
“officer” shall have the meanings set forth in Rule 12b-2 and Rule 16a-1(f),
respectively, both as so promulgated and amended.

- 21 -



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding anything in this Article Five to the contrary,
Participants and Beneficiaries shall have the right, and be notified of such
right, to diversify the portions of their Total Account which are invested in
the Erie Indemnity Stock Fund, as required under Section 401(a)(35) of the Code
and Section 101(m) of ERISA. Any limitations established by the Administrator
related to contributions and/or transfers into or out of the Erie Indemnity
Stock Fund shall comply with the divestiture requirements of Section 401(a)(35)
of the Code and related guidance.

5.5   Temporary Suspension of Certain Administrative Activities       In the
event of a change in the investment options available under the Plan, a change
in vendors providing services to the Plan, or a change in the Plan’s
administrative procedures, the Administrator may establish procedures for
temporarily suspending certain activities under the Plan, as the Administrator
may determine are necessary or appropriate, in its discretion. Such temporary
suspension shall be conditioned upon any notification to Participants required
by law. The activities that may be suspended include, but are not limited to,
changes in Elective Deferrals, Rollover Contributions, investment elections or
transfers, distributions, in-service withdrawals and loans.

- 22 -



--------------------------------------------------------------------------------



 



ARTICLE SIX
VESTING & DISTRIBUTIONS

6.1   Vesting       A Participant shall be fully vested in all contributions
made and investment earnings credited under the provisions of the Plan.   6.2  
Distributions Upon Retirement or Other Termination of Employment

  (a)   Subject to the provisions of paragraph (b) below, upon the termination
of a Participant’s employment with the Company and Affiliates for any reason,
the Participant (or, if the Participant is deceased, his Beneficiary) shall be
paid the entire vested Total Account maintained on behalf of the Participant as
provided in subparagraph (i), (ii) or (iii) below:

  (i)   If the vested Total Account exceeds $3,500 as of the determination date
chosen by the Administrator or its designee, the Participant (or Beneficiary)
may elect, in such manner as provided by the Administrator or its designee, to
either take or commence an immediate distribution of such vested Total Account
in a form permitted under Section 6.3 or to defer receipt of the same until a
later date, but not beyond the end of the calendar year in which the Participant
attains age 70-1/2 and not beyond such other required commencement date under
Section 401(a)(9) of the Code. The failure of any terminated Participant (or
terminated Participant’s Beneficiary) to make an election with respect to a
vested Total Account in excess of the $3,500 threshold shall be deemed an
election by the Participant (or Beneficiary) to defer receipt of such vested
Total Account. A Participant or Beneficiary who elects (or is deemed to have
elected) to defer receipt of the vested Total Account may request a distribution
of the vested Total Account in a form permitted under Section 6.3 at a
subsequent date permitted under Section 401(a)(9) of the Code. Pending
distribution of his Total Account, such Participant or Beneficiary shall be
permitted to change the manner in which such Total Account is invested in
accordance with Section 5.3(b).     (ii)   If the vested Total Account does not
exceed $3,500 as of the determination date chosen by the Administrator or its
designee and such determination date precedes January 1, 2007, such vested Total
Account shall be paid in a lump sum to the Participant or Beneficiary. Such
payment shall be made as soon as practicable following the Participant’s (or
Beneficiary’s) election to take payment in cash or as a direct rollover and
shall be made in accordance with such election. If a Participant fails to make
an affirmative election to receive cash or make a direct rollover within 60 days
of being apprised of his distribution
options, distribution of the lump sum shall be made as a direct rollover to an
individual retirement account selected by the Administrator unless the vested
Total Account as of the determination date is $1,000 or less, in which case
distribution of the lump sum shall be made to the Participant in cash. If a
Beneficiary fails to make an affirmative election to receive cash or, if
eligible, make a direct rollover within 60 days of being apprised of his
distribution

- 23 -



--------------------------------------------------------------------------------



 



    options, distribution of the lump sum shall be made to the Beneficiary in
cash.     (iii)   If the vested Total Account does not exceed $3,500 as of the
determination date chosen by the Administrator or its designee and such
determination date is on or after January 1, 2007, such vested Total Account
shall be paid in a lump sum to the Participant (or Beneficiary) on the
conditions that the Participant (or Beneficiary) is alive as of the applicable
payment date and, except as otherwise provided in this subparagraph (iii), that
the Participant (or Beneficiary) affirmatively elects payment in cash or as a
direct rollover. If the vested Total Account maintained on behalf of the
Participant (or Beneficiary) does not exceed $1,000 as of the applicable
determination date and the Participant (or Beneficiary) fails to make an
affirmative election to receive cash or make a direct rollover within 60 days of
being apprised of his distribution options, the Plan shall pay such vested Total
Account to the Participant (or Beneficiary) as a lump sum in cash.     (iv)  
For purposes of this Section 6.2(a), the value of a vested Total Account shall
be determined with regard to that portion, if any, that is attributable to a
Rollover Contribution (and earnings allocated thereon).

  (b)   The Administrator or its designee shall notify a Participant or
Beneficiary of his election right under Section 6.2(a) and, in the case of a
Participant who may defer payment of the vested portion of his Total Account in
accordance with Section 6.2(a), of his right to defer payment and, for Plan
Years beginning after December 31, 2006, a description of the consequences of a
failure to defer payment. Such notification shall be provided to the Participant
or Beneficiary not less than 30 days and not more than 180 days before payment
is made; provided, however, that a Participant or Beneficiary may affirmatively
elect to be paid the vested Total Account being maintained on his behalf within
30 days after the Participant or Beneficiary received the notice described in
this Section 6.2(b).     (c)   A Participant who returns to employment with the
Employer on a full or part-time basis prior to distribution of his vested Total
Account under paragraph (a) shall be deemed to have cancelled his distribution
election as of his date of reemployment.     (d)   All payments made pursuant to
this Article Six shall be based on the Participant’s vested Total Account
balance on the Valuation Date as of which payment is made. Payment shall be made
from the accounts comprising the Participant’s (or Beneficiary’s) Total Account
and from the investment funds in which such Total Account is invested in such
order of priority as the Administrator, pursuant to a uniform and
nondiscriminatory policy, shall direct.

- 24 -



--------------------------------------------------------------------------------



 



6.3   Payment of Amounts Distributed

  (a)   Distributions to a Participant or Beneficiary may be paid in the form
of:

  (i)   a lump sum;     (ii)   monthly, quarterly or annual installments that
will provide a fixed amount per pay period; or     (iii)   monthly, quarterly or
annual installments that will provide substantially equal payments over a fixed
period that is not in excess of the lesser of fifteen (15) years or the
recipient’s life expectancy, as determined by the Administrator as of the date
the payments begin.         A Participant or Beneficiary who has elected payment
in an installment form under Section 6.3(a)(ii) or (iii) may elect, at some
future date, to have the balance of the vested Total Account maintained on his
behalf paid in the form of a lump sum. Except as provided in the preceding
sentence, a Participant or Beneficiary may not change his elected form of
distribution following the date Plan payments begin. A Participant who returns
to employment with the Employer on a full or part-time basis following
commencement of an installment form of distribution shall be deemed to have
cancelled his distribution election as of his date of reemployment. In no event
may distributions from the Plan be made in the form of an annuity.

  (b)   A distributee who is receiving payment in the form of a lump sum shall
elect to have that portion of his Employer Account and Safe Harbor Matching
Account which is invested in the Erie Indemnity Stock Fund paid either (i) in
whole units of Erie Indemnity Stock (with fractional units being distributed in
cash) or (ii) in cash. The election of a Participant or Beneficiary under this
Section 6.3(b) shall be made in connection with the Participant’s or
Beneficiary’s lumps sum election under Section 6.2. In the event distribution is
made in the form of installments or is made in the form of a lump sum, but such
lump sum is paid in the absence of a Participant’s or Beneficiary’s distribution
election, that portion of an Employer Account and Safe Harbor Matching Account
which is invested in the Erie Indemnity Stock Fund at the time of distribution
shall be paid in cash.     (c)   Notwithstanding any inconsistent provision of
the Plan and effective January 1, 2003, all distributions under the Plan shall
be made in accordance with Code Section 401(a)(9), including the incidental
death benefit requirement of Code Section 401(a)(9)(G), and Treasury Regulations
Sections 1.401(a)(9)-1 through 1.401(a)(9)-9. Specifically, distribution of the
Participant’s interest shall:

  (i)   be completed no later than the required beginning date; or     (ii)  
commence not later than the required beginning date with distribution to the
Participant made over the life of the Participant or joint lives of the
Participant and a designated Beneficiary or a period not longer than the life of
the Participant or joint lives of the Participant and a designated Beneficiary.

- 25 -



--------------------------------------------------------------------------------



 



      For purposes of this Section 6.3, “required beginning date” shall mean
April 1 of the calendar year following the later of the calendar year in which
the Participant attains age 701/2 or the calendar year in which the Participant
terminates employment or retires; provided, however, if the Participant is a
five-percent owner (as defined in Code Section 416), the required beginning date
shall be April 1 of the calendar year following the calendar year in which the
Participant attains age 701/2, regardless of the date that the five-percent
owner terminates employment or retires.         Notwithstanding the foregoing,
unless the Participant elects otherwise, distribution of benefits under
Section 6.2 will begin no later than the 60th day after the latest of the close
of the Plan Year in which:

  (i)   the Participant attains age 65;     (ii)   occurs the fifth anniversary
of the Plan Year in which the Participant commenced participant in the Plan; or
    (iii)   the Participant terminated employment with the Company and
Affiliates.

  (d)   In the event that a Participant dies prior to the date that distribution
commences:

  (i)   any portion of the Participant’s interest that is not payable to a
designated Beneficiary shall be distributed not later than the end of the
calendar year which includes the fifth anniversary of the date of the
Participant’s death; and     (ii)   any portion of the Participant’s interest
that is payable to a designated Beneficiary shall be distributed in accordance
with subparagraph (i) above or over the life of the designated Beneficiary (or
over a period not extending beyond the life expectancy of the Beneficiary),
commencing not later than the end of the calendar year following the calendar
year of the Participant’s death or, if the Beneficiary is the Participant’s
surviving Spouse, commencing not later than the last day of the later of the
calendar year in which the Participant would have attained age 701/2, or the
calendar year following the calendar year which includes the date of the
Participant’s death.

  (e)   In the event a Participant dies after distribution of his interest has
begun, but prior to distribution of his entire interest, the remaining portion
of such interest shall be distributed, at the election of the Participant’s
Beneficiary, in a lump sum or in a method that is at least as rapid as the
method being used at the date of the Participant’s death.     (f)  
Notwithstanding Sections 6.3(c), (d) or (e) of the Plan, a Participant or
Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Section 401(a)(9)(H) of the Code
(“2009 RMDs”), and who would have satisfied that requirement by receiving
distributions that are (i) equal to the 2009 RMDs or (ii) one or more payments
in a series of substantially equal distributions (that include the 2009 RMDs)
made at least annually and expected to last for the life (or life expectancy) of

- 26 -



--------------------------------------------------------------------------------



 



      the Participant, the joint lives (or life expectancy) of the Participant
and the Participant’s Beneficiary, or for a period of at least 10 years
(“Extended 2009 RMDs”), will receive those distributions for 2009 unless the
Participant or Beneficiary chooses not to receive such distributions.
Participants and Beneficiaries described in the preceding sentence will be given
the opportunity to elect to stop receiving the distributions described in the
preceding sentence.         For purposes of Section 6.4 of the Plan, 2009 RMDs
and Extended 2009 RMDs will also be treated as eligible rollover distributions
in 2009.

6.4   Direct Rollovers

  (a)   A distributee may elect, subject to provisions adopted by the
Administrator which shall be consistent with income tax regulations, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover. The
Administrator shall notify a distributee of his right to elect a direct
rollover; such notice shall be furnished to the distributee between 30 days and
180 days prior to the date as of which the distributee is to receive a
distribution from the Plan, provided that the distributee may affirmatively
elect a distribution or direct rollover to occur within 30 days after the
furnishing of such notice.     (b)   Definitions.

  (i)   Eligible Rollover Distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee other than (A) any distribution that is one of a series of
substantially equal periodic payments made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and his designated Beneficiary, or for a specified period of ten
(10) years or more; (B) any distribution to the extent such distribution is
required under Code Section 401(a)(9); and (C) any portion of a hardship
withdrawal. In addition, a portion of a distribution shall not fail to be an
eligible rollover distribution merely because the portion consists of after-tax
employee contributions which are not includible in gross income. However, such
portion may be paid only to an individual retirement account or annuity
described in Code Sections 408(a) or (b), respectively, or (for distributions on
and after January 1, 2008) to a Roth IRA described in Section 408A of the Code,
to a qualified trust defined in Section 401(a) of the Code, or to an annuity
contract described in Section 403(b) of the Code provided such account, annuity,
IRA, trust or annuity contract agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.         An eligible rollover
distribution with respect to a distributee who is not the Employee’s or former
Employee’s Spouse must be made by a direct trustee-to-trustee transfer.

- 27 -



--------------------------------------------------------------------------------



 



  (ii)   Eligible Retirement Plan: An eligible retirement plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity described in Code
Section 403(a), an annuity contract described in Code Section 403(b), an
eligible plan under Code Section 457(b) which is maintained by a state or a
political subdivision of a state, and which agrees to separately account for
amounts transferred, a qualified trust described in Code Section 401(a), and for
periods on and after January 1, 2008, a Roth IRA under Code Section 408A, that
accepts the distributee’s eligible rollover distribution. However, in the case
of an eligible rollover distribution: (A) that includes after-tax employee
contributions, an eligible retirement plan is an individual retirement account
or annuity described in Code Section 408(a) or (b), or a qualified defined
contribution plan described in Code Sections 401(a) or 403(a) that agrees to
separately account for such eligible rollover distributions, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible,
(B) that includes a Designated Roth Account, an eligible retirement plan is an
individual retirement plan described in Code Section 408A or a qualified defined
contribution plan described in Code Section 401(a) that agrees to separately
account for such eligible rollover distribution, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is part not so includible, and (C) that is
made on behalf of a distributee that is not the Employee’s or former Employee’s
Spouse, an eligible retirement plan shall mean an individual retirement account
described in Code Section 408(a) or an individual retirement annuity described
in Code Section 408(b) established for the purpose of receiving a distribution
on behalf of a Beneficiary, which will be treated as an inherited IRA pursuant
to Code Section 402(c)(11).     (iii)   Distributee: A distributee includes an
Employee or former Employee. In addition, the Employee’s or former Employee’s
surviving Spouse and the Employee’s or former Employee’s Spouse or former Spouse
who is the alternate payee under a qualified domestic relations order, as
defined in Code Section 414(p), are distributees with regard to the interest of
the Spouse or former Spouse. With respect to distributions made on or after
July 1, 2007, a distributee shall also include an Employee’s Beneficiary who is
not the Employee’s Spouse.     (iv)   Direct Rollover: A direct rollover is a
payment by the Plan to the eligible retirement plan specified by the
distributee.

- 28 -



--------------------------------------------------------------------------------



 



ARTICLE SEVEN
WITHDRAWALS AND LOANS

7.1   Withdrawals Generally

    An Eligible Applicant may make written application to the Administrator for
withdrawal of a portion of his account balance without terminating his
employment, but only in such amounts and under such conditions as specified in
this Article Seven. All such applications for a withdrawal made by an Eligible
Applicant shall be approved or denied by the Administrator in accordance with a
uniform, non-discriminatory policy and such action by the Administrator shall be
final.

7.2   Hardship Withdrawal

    Upon proper written application of an Eligible Applicant in such form as the
Administrator may specify, the Administrator may permit the Eligible Applicant
to withdraw in cash the portion of the balance of his Total Account representing
his Rollover Account (if applicable), his Roth Rollover Account (if applicable),
his Employer Account and his Elective Deferrals and Catch-Up Contributions
without earnings thereon, provided that the reason for such withdrawal is to
enable the Eligible Applicant to meet unusual or special situations in his
financial affairs resulting in immediate and heavy financial needs of the
Eligible Applicant and, provided further, that the Administrator must be
satisfied that any withdrawal hereunder is not in excess of the amount necessary
to meet the immediate and heavy financial need and that such need cannot be met
from other resources of the Eligible Applicant. The amount available for
withdrawal shall be based on the balances of the applicable accounts (and the
Elective Deferrals made) as of the Valuation Date on which payment is made.
Amounts required to meet the following items are deemed to be for immediate and
heavy financial needs:

  (a)   payments necessary to prevent the eviction of the Eligible Applicant
from, or foreclosure of the mortgage on, his principal residence;

  (b)   expenses for medical care described in Code Section 213(d) incurred by
the Eligible Applicant, his Spouse, his children, or his dependents as defined
in Code Section 152, or necessary for these persons to obtain medical care
described in Section 213(d) of the Code;     (c)   costs directly related to the
purchase of an Eligible Applicant’s principal residence;     (d)   payment of
tuition, related educational fees and room and board expenses, for the next
12 months of post-secondary education for the Eligible Applicant, his Spouse,
his children, or his dependents (as defined in Code Section 152 without regard
to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)); or     (e)   payments for
burial or funeral expenses for the Eligible Applicant’s deceased parent, his
Spouse, his children, or his dependents as defined in Code Section 152, without
regard to

- 29 -



--------------------------------------------------------------------------------



 



      Code Section 152(d)(1)(B) of the Code; or     (f)   expenses for the
repair of damage to the Eligible Applicant’s principal residence that would
qualify for a casualty deduction under Code Section 165 (determined without
regard to whether the loss exceeds 10% of adjusted gross income).

7.3   Safe Harbor Distribution

      A distribution shall be deemed necessary to satisfy an immediate and heavy
financial need of an Eligible Applicant if all of the following requirements are
satisfied:     (a)   the distribution is not in excess of the amount of the
immediate and heavy financial need of the Eligible Applicant including any
amounts necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from such distribution;     (b)   the Eligible
Applicant has obtained all other forms of distribution and nontaxable loans
currently available from all plans maintained by an Employer; and     (c)   the
Eligible Applicant is suspended from making Elective Deferrals to the Plan until
the first day of the pay period occurring six full months after the effective
date of the withdrawal.

7.4   Hardship Withdrawal Priority

  (a)   A hardship withdrawal pursuant to Section 7.2 shall be made from the
Total Account maintained on behalf of an Eligible Applicant in the order of
priority set forth in this Section 7.4. That portion of a Eligible Applicant’s
Total Account which is of a lower priority shall be withdrawn only after those
portions of the Total Account which are of higher priority have been completely
withdrawn:

  (i)   Designated Roth Account (excluding earnings);     (ii)   Roth Catch-Up
Account (excluding earnings);     (iii)   Roth Rollover Account;     (iv)  
Rollover Account;     (v)   Employer Account;     (vi)   Tax-Deferred Catch-Up
Account (excluding earnings); and     (vii)   Tax-Deferred Account (excluding
earnings).

      In no event shall a hardship withdrawal be taken from the Safe Harbor
Matching Account maintained on behalf of an Eligible Applicant.

- 30 -



--------------------------------------------------------------------------------



 



  (b)   Subsequent to the determination under paragraph (a), withdrawals shall
be made out of those investment options in which the applicable account is
invested according to the withdrawal hierarchy designated by the Administrator
and communicated to Participants.

7.5   Modifications to Hardship Withdrawal Standards

    The Company shall have full discretionary authority to modify the provisions
of Sections 7.2, 7.3 and 7.4 provided that any modifications shall be evidenced
by a writing approved by the Plan Administrator, shall be consistently applied
to all pending and future applications as of the date of the modification and
shall not operate so as to reduce or eliminate any benefit protected under
Section 411(d)(6) of the Code that has accrued as of the date of such
modifications.

7.6   In-Service Withdrawals for Reasons Other than Hardship

    Upon proper written application of an Eligible Applicant in such form as the
Administrator may specify, the Administrator shall permit the Eligible Applicant
to withdraw all or a portion of the Total Account maintained on his behalf as
provided in this Section 7.6.

  (a)   Subject to the provisions of paragraphs (c) through (f) below, an
Eligible Applicant on whose behalf a Rollover Account is maintained may elect to
withdraw all or a portion of such account without regard to whether the Eligible
Applicant has attained a given age or completed a given period of service with
the Company or other Employer.     (b)   Subject to the provisions of paragraph
(c) through (f) below, an Eligible Applicant who has attained age 59-1/2 may
elect to withdraw all or a portion of the Total Account maintained on his
behalf.     (c)   A withdrawal under this Section 7.6 shall be effective as of
the date set forth in the Eligible Applicant’s application for withdrawal, as
approved by the Plan Administrator. The Administrator shall endeavor to cause
the payment of the withdrawal to be made on, or as soon as practicable
following, such effective date.

  (i)   The amount available for withdrawal will be based on the balance(s) of
the Eligible Applicant’s applicable accounts or sub-accounts on the Valuation
Date as of which the payment of the withdrawal is made.     (ii)   Withdrawals
shall be made from the applicable accounts and sub-accounts maintained under the
Plan on behalf of the Eligible Applicant in such order as the Administrator,
pursuant to a uniform and nondiscriminatory policy, shall direct and communicate
to Eligible Applicants.     (iii)   Withdrawals shall be made from the
investment funds maintained under the Plan in such order as the Administrator,
pursuant to a uniform and nondiscriminatory policy, shall direct and communicate
to Eligible Applicants.     (iv)   Withdrawals may be paid in the form of a cash
payment and/or as a direct rollover at the election of the Eligible Applicant.
However, to the extent all or a portion of

- 31 -



--------------------------------------------------------------------------------



 



      the applicable account(s) of an Eligible Applicant subject to the
withdrawal election are invested in the Erie Indemnity Stock Fund, the Eligible
Applicant may elect to receive the withdrawal either (A) in whole units of Erie
Indemnity Stock (with fractional units distributed in cash) or (B) in cash.    
(v)   The minimum amount of withdrawal under this Section 7.6 shall be the
lesser of (A) $500 and (B) the balance(s) of the applicable account(s) of the
Eligible Applicant from which a withdrawal is requested under paragraphs (a)
and/or (b) above.

  (d)   Notice shall be provided to an Eligible Applicant in connection with any
withdrawal and such Notice shall be consistent with rules promulgated by the
Secretary of the Treasury or his delegate.     (e)   The Administrator, in its
discretion, may provide that a reasonable administrative fee be charged to an
Eligible Applicant who elects a withdrawal under this Section 7.6. Any such
administrative fee shall be pursuant to a uniform and nondiscriminatory policy
that is communicated to Eligible Applicants.     (f)   The Company shall have
full discretionary authority to modify the provisions of this Section 7.6
provided that any modification shall be evidenced by a writing approved by the
Administrator, shall be consistently applied to all pending and future
applications as of the date of the modification and shall not operate so as to
reduce or eliminate any benefit protected under Section 411(d)(6) of the Code
that has accrued as of the date of such modification.

7.7   Availability of Loans

    Subject to the provisions of Sections 7.7, 7.8 and 7.9, an Eligible
Applicant may apply for a loan from the Plan. Any such application shall be
approved or denied by the Administrator in accordance with a uniform,
non-discriminatory policy and such action by the Administrator shall be final.
All loans approved shall be effective as of the “loan effective date” (as
hereinafter defined) provided the loan application was submitted to the
Administrator within a reasonable time (as determined by the Administrator)
prior to the loan effective date. All loans shall be made only in consideration
of adequate security. For purposes hereof the term “loan effective date” shall
mean the date, mutually agreed upon by the Participant and the Administrator, on
which the loan shall be considered effective.

    The Administrator may establish rules governing the granting of loans,
provided (i) that such rules are not inconsistent with the provisions of
Sections 7.7, 7.8 and 7.9, (ii) that any such rules adopted by the Administrator
shall be described in the documents supporting the loan transaction and
(iii) that loans are made available to all Eligible Applicants on a reasonably
equivalent basis and are not made available to Eligible Applicants who are
Highly Compensated in an amount greater than the amount made available to other
Eligible Applicants.

- 32 -



--------------------------------------------------------------------------------



 



7.8   Terms and Conditions of Participant Loans

  (a)   Amount of Loan. At the time the loan is made, the principal amount of
the loan, when added to all other outstanding loans of the Participant from the
Plan and any other qualified plan of an Employer and Affiliates, shall not
exceed the lesser of:

  (i)   $50,000, as reduced by the excess, if any, of the Eligible Applicant’s
highest outstanding loan balance from the Plan during the one-year period ending
on the day before the date such new loan is secured over the outstanding balance
of loans from the Plan on the date such loan is made; or

  (ii)   one-half of the current value of the Total Account maintained on behalf
of the Eligible Applicant under the Plan.

      The current value of a Total Account shall be determined as of the
Valuation Date on which the Eligible Applicant initiates the loan process by
providing Notice to the Administrator or its designee. No loan shall be made in
an amount less than $1,000. Any loan amount shall be made in accordance with
Section 7.9.     (b)   Application for Loan. The Eligible Applicant must give
the Administrator adequate written notice, as determined by the Administrator,
of the requested amount and desired time for receiving a loan.     (c)   Length
of Loan. The Eligible Applicant and the Administrator shall arrange for the
repayment of a Plan loan. The period of repayment shall not exceed five years
from the date the loan is made. All repayment schedules (whether by payroll
withholding or otherwise) shall commence as of the next administratively
feasible pay period following the disbursement of the loan and shall provide for
substantially level amortization of principal and interest. An Eligible
Applicant who is on a military leave of absence may elect to extend the term of
the loan by the length of such absence. In all other cases, an Eligible
Applicant who is on a leave of absence or who terminates employment with the
Company and Affiliates must make principal and interest payments in the amount
and on such dates as otherwise due. In the event such payments are not made the
maturity of the loan shall be accelerated and the outstanding principal amount
of the loan, together with all accrued interest, shall be deemed immediately due
and distributable at such date or dates as the Administrator deems reasonable
and as may be specified by applicable law and regulation. Except as otherwise
permitted in Income Tax Regulations, in no event shall the date of deemed
distribution extend beyond the end of the calendar quarter next following the
calendar quarter in which the payment was not made.     (d)   Prepayment. The
Eligible Applicant shall be permitted to repay the loan in total as of any date
prior to maturity without penalty.     (e)   Note. The loan shall be evidenced
by a promissory note executed by the Eligible Applicant and delivered to the
Administrator. The Eligible Applicant will agree to execute any other documents
(e.g., payroll withholding forms) that may be necessary or appropriate to effect
the loan.

- 33 -



--------------------------------------------------------------------------------



 



  (f)   Interest. All loans shall be considered investments of the Trust and
interest shall be charged on the loan at the rate set by the Administrator as of
the loan effective date. Such rate, applicable to loans effective in a given
calendar quarter, shall be the prime lending rate as determined by the
Administrator as of the last business day of the previous calendar quarter, plus
100 basis points, provided that such interest rate may be limited in accordance
with law during a period of qualifying military service.     (g)   Security.
Subject to the extent required under regulations promulgated by the Secretary of
Labor or his delegate, a Plan loan shall be secured by an assignment of the
Eligible Applicant’s right, title and interest in that portion of his Total
Account under the Plan as shall adequately secure the loan, provided such
security shall not exceed one-half of the current value of the Eligible
Applicant’s vested Total Account. The Administrator may also require such
additional collateral as may be deemed necessary to adequately secure repayment
of the loan.     (h)   Default. The Administrator shall take reasonable steps to
secure repayment of any loan granted hereunder in accordance with its terms;
however, when the Administrator declares a loan to an Eligible Applicant to be
in default, the outstanding balance of the loan, together with unpaid, accrued
interest, shall be deemed a lien against the Total Account maintained on behalf
of the Eligible Applicant. The Administrator shall take such reasonable steps as
it shall deem necessary or appropriate to eliminate the default before causing
an offset distribution to be made with respect to the Eligible Applicant for the
purpose of fully amortizing the loan outstanding; however, should the loan
remain in default after these administrative procedures are taken, the
Administrator will consider the entire amount of the loan outstanding (including
all accrued interest to date) as a distribution as of the first date, on or
following the administrative procedures, on which the Eligible Applicant has a
distributable event and will process the Total Account of the Eligible Applicant
accordingly.     (j)   Other Terms and Conditions. The Administrator shall fix
such other terms and conditions of the loan as it deems necessary to comply with
legal requirements, to maintain the qualification of the Plan and Trust Fund
under Code Section 401(a), to exempt the loan transaction from the prohibited
transaction rules of under Code Section 4975, or to prevent the treatment of the
loan for tax purposes as a distribution to the Eligible Participant. The
Administrator may fix other terms and conditions of the loan, not inconsistent
with the provisions of this Article Fourteen.     (k)   No Prohibited
Transactions. No loan shall be made unless such loan is exempt from the tax
imposed on prohibited transactions by Code Section 4975 or would be exempt from
such tax (if the Eligible Participant were a disqualified person as defined in
Section 4975(e)(2) of the Code) by reason of Code Section 4975(d)(1).

- 34 -



--------------------------------------------------------------------------------



 



7.9   Loan Accounts

    A loan made by the Plan to a Eligible Applicant in accordance with
Sections 7.7 and 7.8 shall be from the Total Account maintained on behalf of
such Eligible Applicant and from the investment funds in which such Total
Account is invested in such order of priority as the Administrator, pursuant to
a uniform and nondiscriminatory policy, shall direct. Payments of principal and
interest on loans shall be paid over to the Trustee as soon as possible after
each payroll deduction or other repayment and shall be credited to the Total
Account of the Eligible Applicant as of the date the repayments are received by
the Trustee. An Eligible Applicant’s loan repayments will be credited to such
individual’s Total Account in such manner as determined by the Administrator and
communicated to Eligible Applicants. The Administrator shall have the authority
to establish other reasonable rules, not inconsistent with the provisions of the
Plan, governing the establishment and maintenance of loan accounts.

- 35 -



--------------------------------------------------------------------------------



 



ARTICLE EIGHT
THE TRUST FUND

8.1   Trust Agreement

    The Company has entered into a Trust Agreement for the purpose of holding
assets of the Trust Fund. The Trust Agreement provides, among other things, that
all funds received by the Trustee thereunder shall be held, administered,
invested and distributed by the Trustee, and that no part of the corpus or
income of the Trust Fund held by the Trustee shall be used for, or diverted to,
purposes other than for the exclusive benefit of Participants or their
Beneficiaries. The Administrator may remove such Trustee or any successor
Trustee, and any Trustee or any successor Trustee may resign. Upon removal or
resignation of a Trustee, the Administrator shall appoint a successor Trustee.

    The Administrator shall have authority to direct that there shall be more
than one Trustee under the Trust Agreement and to determine the portion of the
assets under the Trust Agreement to be held by each such Trustee. If such action
is taken, the Administrator shall designate the additional Trustee or Trustees,
and each Trustee shall hold and invest and keep records with respect to the
portion of such assets held by it.

8.2   Appointment of Independent Accountants

    The Company may select a firm of independent public accountants to examine
and report on the financial position and the results of the operations of the
Trust Fund created under the Plan, at such times as it deems proper and/or
necessary.

8.3   Appointment of Investment Manager

    The Administrator may select an independent investment manager to invest the
portion of the Trust Fund in each of the various funds. Such investment manager
shall be either registered as an investment manager under the Investment
Adviser’s Act of 1940, a bank, a mutual fund or an insurance company, and as
required by the Administrator, shall acknowledge in writing that he is a
fiduciary with respect to the Plan.

8.4   Role of Administrator in Operation of the Trust Fund

    The Administrator shall perform such duties relating to the operation of the
Trust Fund as it deems appropriate and shall perform the duties specified in
this Section 8.4.

    The Administrator shall have the following responsibilities:

  (a)   to appoint and remove Trustees;     (b)   to appoint investment and fund
managers;

- 36 -



--------------------------------------------------------------------------------



 



  (c)   to allocate the duties and procedures for the Trustee and investment
fund managers;     (d)   to select investment funds or other investments to
offer under the Plan;     (e)   to establish an investment philosophy and goals
for each of the investment and fund managers;     (f)   to monitor the Trustee
with respect to servicing the Trust Fund in a fiduciary capacity; and     (g)  
to monitor the investment and fund managers including, without limitation, their
investment philosophies, goals, and rates of return.

    The Administrator may, from time-to-time, designate another person to carry
out any of the Administrator’s responsibilities under this Section 8.4. The
person so designated will have full authority, or such limited authority as the
Administrator may specify, to take such actions as are necessary or appropriate
to carry out the duties delegated by the Administrator

8.5   Voting of Erie Indemnity Stock

  (a)   Each Participant or Beneficiary who has an Employer Account or Safe
Harbor Matching Account maintained under the Plan on his behalf with an
investment in the Erie Indemnity Stock Fund shall have the powers and
responsibilities set forth in this Section 8.5.     (b)   Prior to each meeting
of the Class A shareholders of the Company during which a vote of Class A shares
is to be taken, the Company shall cause to be sent to each person described in
Section 8.5(a), a copy of the proxy solicitation material for such meeting,
together with a form requesting confidential voting instructions for the voting
of Erie Indemnity Stock held in the Erie Indemnity Stock Fund in proportion to
the number of shares or units of the Erie Indemnity Stock Fund held in such
person’s Employer Account. Upon receipt of such a person’s instructions, the
Trustee shall then vote in person, or by proxy, such Erie Indemnity Stock as so
instructed.     (c)   Instructions received from the persons described in
Section 8.5(a) by the Trustee regarding the voting of Erie Indemnity Stock held
in the Erie Indemnity Stock Fund shall be held in strictest confidence and shall
not be divulged to any other person, including directors, officers or employees
of the Company, or any Affiliate, except as otherwise required by law.     (d)  
Except as otherwise set forth in the Trust Agreement, the Trustee shall vote
Erie Indemnity Stock which represents those shares or units of the Erie
Indemnity Stock Fund for which the Trustee does not receive affirmative
direction from Participants and Beneficiaries in the same proportion as the
Trustee votes those shares of Erie Indemnity Stock held in the Erie Indemnity
Stock Fund for which it has received voting instructions.

- 37 -



--------------------------------------------------------------------------------



 



ARTICLE NINE
ADMINISTRATION OF THE PLAN

9.1   The Administrator

    The Plan shall be administered by a committee that shall act as Plan
Administrator. The initial members of the administrative committee have been
appointed by the Board. However, such initial members, and any subsequent
members of the administrative committee shall serve at the pleasure of the
Executive Council of the Company. Any individual who is a member of the
administrative committee may resign by delivering his written resignation to the
Executive Council of the Company. In the event of the death, resignation or
removal of a member of the administrative committee, such Executive Council
shall fill the vacancy. In making the appointment, the Executive Council shall
not be limited to any particular person or group, and nothing herein contained
shall be construed to prevent any Participant, director, officer, employee or
shareholder of the Employers from serving as a member of the administrative
committee. Members of the administrative committee will not be compensated from
the Trust Fund for services performed in such capacity, but the Company will
reimburse such individual for expenses reasonably incurred by them in such
capacity. The Administrator shall be the “named fiduciary” for purposes of
ERISA; provided, however, that Participants and Beneficiaries with Employer
Accounts under the Plan shall be considered “named fiduciaries” solely to the
extent of those fiduciary duties and responsibilities which are directly related
to the exercise of voting rights with respect to Plan interests invested in the
Erie Indemnity Stock Fund (and not to other aspects of Plan operation and/or
administration).

    Appointment by the Executive Council of the Company shall be evidenced in
writing executed on behalf of the Executive Council. Copies of such writings
shall be delivered to the Trustee and to such other persons as may require such
notice.

9.2   Powers of Administrator

    The Administrator will have full power to administer the Plan in all of its
details, subject, however, to the requirements of ERISA. This power shall
include having the sole and absolute discretion to interpret and apply the
provisions of the Plan, to determine the rights and status hereunder of any
individual, to decide disputes arising under the Plan, and to make any
determinations and findings of fact with respect to benefits payable hereunder
and the persons entitled thereto as may be required for any purpose under the
Plan. Without limiting the generality of the above, the Administrator is hereby
granted the following authority which it shall discharge in its sole and
absolute discretion in accordance with Plan provisions as interpreted by the
Administrator:

  (a)   To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan, including the modification
of the claims procedure under Article Ten in accordance with any regulations
issued under Section 503 of ERISA.     (b)   To interpret the Plan.

- 38 -



--------------------------------------------------------------------------------



 



  (c)   To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan, his period of participation and/or service
under the Plan, his date of birth, the value of the Total Account, or any part
thereof, maintained on behalf of the person and the rights of any person to
receive a distribution from the Plan and the amount of such distribution.    
(d)   To determine the character and amount of Tax Deferred Contributions, Roth
Elective Deferrals, Tax Deferred Catch-Up Contributions, Roth Catch-Up
Contributions and Safe Harbor Matching Contributions to be made on behalf of any
Participant in accordance with the provisions of the Plan.     (e)   To identify
the proper payee of any portion of a Total Account, to authorize the payment of
Plan benefits and to direct cessation of benefit payments.     (f)   To appoint,
employ or engage such other agents, counsel, accountants, consultants and
actuaries as may be required to assist in administering the Plan.     (g)   To
establish procedures to determine whether a domestic relations order is a
qualified domestic relations order within the meaning of Section 414(p) of the
Code, to determine under such procedures whether a domestic relations order is a
qualified domestic relations order and whether a putative alternate payee
otherwise qualifies for benefits hereunder, to inform the parties to the order
as to the effect of the order, and to direct the Trustee to hold in escrow or
pay any amounts so directed to be held or paid by the order.     (h)   To obtain
from the Employers, Employees, Participants, Spouses and Beneficiaries such
information as shall be necessary for the proper administration of the Plan.    
(i)   To perform all reporting and disclosure requirements imposed upon the Plan
by ERISA, the Code or any other lawful authority.     (j)   To ensure that
procedures are established which are sufficient to safeguard the confidentiality
of information relating to the purchase, holding, and sale of Erie Indemnity
Stock held in the Erie Indemnity Stock Fund and the exercise of shareholder
rights with respect to Erie Indemnity Stock held in the Erie Indemnity Stock
Fund and to ensure such procedures are being followed.     (k)   To appoint and
remove an independent fiduciary for the purpose of carrying out activities
relating to any situations which the Administrator determines involves an
unreasonable potential for undue Employer influence with regard to the direct or
indirect exercise of shareholder rights with respect to Erie Indemnity Stock
holdings in the Erie Indemnity Stock Fund.     (l)   To take such steps as it,
in its discretion, considers necessary and/or appropriate to remedy an inequity
under the Plan that results from incorrect information received or communicated
or as the consequence of administrative error including, but not limited to,
recouping benefit overpayments.     (m)   To correct any defect, reconcile any
inconsistency or supply any omission under the Plan.

- 39 -



--------------------------------------------------------------------------------



 



  (n)   To delegate its powers and duties to others in accordance with
Section 9.3.     (o)   To exercise such other authority and responsibility as is
specifically assigned to it under the terms of the Plan or the provisions of the
Administrator’s charter and to perform any other acts necessary to the
performance of its powers and duties.     (p)   To determine if and when
Participants and Beneficiaries must be notified of any temporary suspension,
limitation or restriction of their ability to execute various transactions under
the Plan (including any notice required by Section 101(i) of ERISA) and to
determine the content and method of distribution of any such notification.

    The Administrator at its discretion may either request the Company or direct
the Fund to pay for any or all services rendered by the Trustee, any investment
manager, and by persons appointed, employed or engaged under Section 9.2(f) or
under the terms of the Trust Agreement.

    The Administrator’s interpretations, decisions, computations and
determinations under this Section 9.2 which are made in good faith will be final
and conclusive upon the Employers, all Participants and all other persons
concerned. Any action taken by the Administrator with respect to the rights or
benefits of any person under the Plan shall be revocable by the Administrator as
to payments or distributions not theretofore made, pursuant to such action, from
the Trust Fund; and appropriate adjustments may be made in future payments or
distributions to a Participant, Spouse or Beneficiary to offset any excess
payment or underpayment previously made to such Participant, Spouse or
Beneficiary from the Trust Fund. No ruling or decision of the Administrator in
any one case shall create a basis for a retroactive adjustment in any other case
prior to the date of a written filing of each specific claim.

9.3   Delegation of Duties

    The Administrator may, from time to time, designate any person to carry out
any of the responsibilities of the Administrator. The person so designated will
have full authority, or such limited authority as the Administrator may specify,
to take such actions as are necessary or appropriate to carry out the duties
delegated by the Administrator.

9.4   Conclusiveness of Various Documents

    The Administrator and the Company and its directors and officers will be
entitled to rely upon all tables, valuations, certificates and reports furnished
by any actuary, accountant, counsel or other expert appointed, employed or
engaged by the Administrator or the Company.

9.5   Actions to be Uniform

    Any discretionary actions to be taken under the Plan by the Administrator
will be nondiscriminatory and uniform with respect to all persons similarly
situated.

- 40 -



--------------------------------------------------------------------------------



 



9.6   Liability and Indemnification

    To the full extent allowed by law, the Administrator shall not incur any
liability to any Participant or Beneficiary, or to any other person, by reason
of any act or failure to act on the part of the Administrator if such act or
omission is not the result of the Administrator’s gross negligence, willful
misconduct or exercise of bad faith. To the full extent allowed by law, the
Company agrees to indemnify the Administrator against all liability and expenses
(including reasonable attorney’s fees and other reasonable expenses) occasioned
by any act or omission to act if such act or omission is not the result of the
Administrator’s gross negligence, willful misconduct or exercise of bad faith.
Neither this Section 9.6 nor any other provision of this Plan shall be applied
to invalidate, modify, or limit in any respect any contract, agreement, or
arrangement for indemnifying or insuring the Administrator against, or otherwise
limiting, such liability or expense, or for settlement of such liability, to the
extent such contract, agreement, or arrangement is not precluded by the terms of
Section 410 of ERISA.

- 41 -



--------------------------------------------------------------------------------



 



ARTICLE TEN
CLAIMS PROCEDURE

10.1   Claims Review Procedure

    The Administrator shall be responsible for the claims procedure under the
Plan. An application for a distribution, withdrawal or loan under the Plan shall
be considered a claim for purposes of this Article Ten.

10.2   Original Claim

    In the event a claim of any Participant, Beneficiary, alternate payee, or
other person (hereinafter referred to in this Section as the “Claimant”) for a
benefit is partially or completely denied, the Administrator shall give, within
ninety (90) days after receipt of the claim (or if special circumstances, made
known to the Claimant, require an extension of time for processing the claim,
within one hundred eighty (180) days after receipt of the claim), written notice
of such denial to the Claimant. Such notice shall set forth, in a manner
calculated to be understood by the Claimant, the specific reason or reasons for
the denial (with reference to pertinent Plan provisions upon which the denial is
based); an explanation of additional material or information, if any, necessary
for the Claimant to perfect the claim; a statement of why the material or
information is necessary; a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA; and an explanation of the Plan’s claims
review procedure, including the time limits applicable to such procedure   10.3
  Review of Denied Claim

  (a)   A Claimant whose claim is partially or completely denied shall have the
right to request a full and fair review of the denial by a written request
delivered to the Administrator within sixty (60) days of receipt of the written
notice of claim denial, or within such longer time as the Administrator, under
uniform rules, determines. In such review, the Claimant or his duly authorized
representative shall have the right to review, upon request and free of charge,
all documents, records or other information relevant to the claim and to submit
any written comments, documents, or records relating to the claim to the
Administrator.     (b)   The Administrator, within sixty (60) days after the
request for review, or in special circumstances, such as where the Administrator
in its sole discretion holds a hearing, within one hundred twenty (120) days of
the request for review, will submit its decision in writing. Such decision shall
take into account all comments, documents, records and other information
properly submitted by the Claimant, whether or not such information was
considered in the original claim determination. The decision on review will be

- 42 -



--------------------------------------------------------------------------------



 



      binding on all parties, will be written in a manner calculated to be
understood by the Claimant, will contain specific reasons for the decision and
specific references to the pertinent Plan provisions upon which the decision is
based, will indicate that the Claimant may review, upon request and free of
charge, all documents, records or other information relevant to the claim and
will contain a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.

  (c)   If a Claimant fails to file a claim or request for review in the manner
and in accordance with the time limitations specified herein, such claim or
request for review shall be waived, and the Claimant shall thereafter be barred
from again asserting such claim.

10.4   Determination by the Administrator Conclusive       The Administrator’s
determination of factual matters relating to Participants, Beneficiaries and
alternate payees shall be conclusive. The Administrator and the Company and its
respective officers and directors shall be entitled to rely upon all tables,
valuations, certificates and reports furnished by any accountant for the Plan,
the Trustee or any investment managers and upon opinions given by any legal
counsel for the Plan insofar as such reliance is consistent with ERISA. The
Trustee and other service providers may act and rely upon all information
reported to them by the Administrator and/or the Company and need not inquire
into the accuracy thereof nor shall be charged with any notice to the contrary.

10.5   Exhaustion of Administrative Remedies.       The exhaustion of the claims
review procedure is mandatory for resolving every claim and dispute arising
under the Plan. As to such claims and disputes:

  (a)   No claimant shall be permitted to commence any civil action to recover
Plan benefits or to enforce or clarify rights under the Plan under Section 502
or Section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claims review procedure set forth herein has been exhausted
in its entirety; and     (b)   In any such civil action all explicit and all
implicit determinations by the Administrator (including, but not limited to,
determinations as to whether the claim, or a request for a review of a denied
claim, was timely filed) shall be afforded the maximum deference permitted by
law.

10.6   Deadline to File Civil Action.

    No civil action to recover Plan benefits or to enforce or clarify rights
under the Plan under Section 502 or Section 510 of ERISA or under any other
provision of law, whether or not

- 43 -



--------------------------------------------------------------------------------



 



    statutory, may be brought by any claimant on any matter pertaining to the
Plan unless the civil action is commenced in the proper forum before the earlier
of:

  (a)   Thirty months after the claimant knew or reasonably should have known of
the principal facts on which the claim is based; or     (b)   Eighteen months
after the claimant has exhausted the claims review procedure.

- 44 -



--------------------------------------------------------------------------------



 



ARTICLE ELEVEN
MISCELLANEOUS

11.1   Non-Alienation of Benefits

  (a)   Except as provided in Section 11.1(b) or 11.1(c), no benefit payable
under the Plan shall be subject in any manner to anticipation, sale, transfer,
assignment, pledge, encumbrance, security interest or charge, and any action by
way of anticipating, alienating, selling, transferring, assigning, pledging,
encumbering, charging or granting a security interest in the same shall be void
and of no effect; nor shall any such benefit be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the person
entitled to such benefit.     (b)   Section 11.1(a) shall not apply to the
creation, assignment, or recognition of a right to any benefit payable pursuant
to a Qualified Domestic Relations Order. The Administrator shall establish
reasonable procedures to determine the status of domestic relations orders and
to administer distributions under such orders which are deemed to be Qualified
Domestic Relations Orders. Such procedures shall be in writing and shall comply
with the provisions of Section 414(p) of the Code. To the extent that, because
of a Qualified Domestic Relations Order, more than one individual is to be
treated as a surviving Spouse, the total amount payable from the Plan as a
result of the death of a Participant shall not exceed the amount that would be
payable from the Plan if there were only one surviving Spouse.     (c)  
Notwithstanding the provisions of Section 11.1(a), the Plan may offset any
portion of the Total Account maintained on behalf of a Participant or
Beneficiary against a claim of the Plan arising:

  (i)   as a result of the Participant’s or Beneficiary’s conviction of a crime
involving the Plan; or     (ii)   with regard to the Participant’s or
Beneficiary’s violation of ERISA’s fiduciary provisions upon:

  (A)   the entry of any civil judgment, consent order, or decree against the
Participant or Beneficiary; or     (B)   the execution of any settlement
agreement between the Participant and the Department of Labor or Pension Benefit
Guaranty Corporation.

    The provisions of this Section 11.1(c) shall apply only to orders,
judgments, decrees and settlements issued or entered into which expressly
provide for such offset.

- 45 -



--------------------------------------------------------------------------------



 



11.2   Risk to Participants and Source of Payments       Each Participant
assumes all risk in connection with any decrease in the value of any investment
fund in the Trust Fund, and the Trust Fund shall be the sole source of any
payments to be made to Participants or their Beneficiaries as a result of any
right specifically granted under the terms of the Plan.   11.3   Expenses      
Subject to any restriction applicable under Section 5.4(a), brokerage fees,
transfer taxes and other expenses incurred by the Trustee in connection with the
purchase or sale of securities may be added to the cost of such securities or
deducted from the proceeds thereof, as the case may be. Earnings credited to
accounts invested in mutual funds shall be net of direct fund management
expenses. Pursuant to a uniform and nondiscriminatory policy adopted by the
Administrator in its discretion and communicated to eligible Participants and
Beneficiaries, fees and other expenses associated with specific voluntary Plan
transactions may be assessed directly against the Total Account maintained on
behalf of the Participant or Beneficiary participating in such transaction.    
  All other costs and expenses incurred in administering the Plan shall be paid
by the Company or an Employer, unless the Administrator authorizes the payment
of such expenses from the Trust Fund.   11.4   Rights of Participants       No
Participant or Beneficiary shall have any right or interest under the Plan
unless and until he becomes entitled thereto as provided in the Plan. The
adoption and maintenance of the Plan shall not be deemed to constitute a
contract between an Employer and any Employee or Participant. Inclusion in the
Plan will not affect an Employer’s right to discharge or otherwise discipline
Employees and membership in the Plan will not give any Employee the right to be
retained in the service of an Employer nor any right or claim to a benefit
unless such right is specifically granted under the terms of the Plan.       The
Plan shall be binding on all Participants and their Spouses and Beneficiaries
and upon heirs, executors, administrators, successors, and assigns of all
persons having an interest herein. The provisions of the Plan in no event shall
be considered as giving any such person any legal or equitable right against the
Company, an Employer or an Affiliate, any of its officers, employees, directors,
or shareholders, or against the Trustee, except such rights as are specifically
provided for in the Plan or created in accordance with the terms of the Plan.  
11.5   Statement of Accounts       As soon as practicable after the last day of
March, June, September and December, or such other time or times as the
Administrator shall designate, the Administrator shall cause to be sent to each
current or former Participant a written statement of his account.

- 46 -



--------------------------------------------------------------------------------



 



11.6   Designation of Beneficiary

  (a)   Each Participant shall file with the Administrator, on such form as may
be provided by the Administrator, a written designation of a Beneficiary or
Beneficiaries who shall receive payment of the Participant’s interest under the
Plan in the event of his death. If the Participant is married, the Participant’s
Beneficiary must be his Spouse (in accordance with Code
Section 401(a)(11)(B)(iii)) unless Spousal Consent requirements are satisfied.
In the event a Participant dies and there is no properly designated Beneficiary
then living, the interest of the Participant under the Plan shall be paid in a
lump sum to his surviving Spouse, or, if there is no surviving Spouse, to his
estate or other successor, all as the Administrator may determine.     (b)   A
Beneficiary entitled to a payment of all or a portion of a Participant’s Total
Account due to the death of the Participant may disclaim his interest therein
subject to the following requirements. To be eligible to disclaim, a Beneficiary
must be a natural person, must not have received a distribution of all or any
portion of said Total Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant’s death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary’s entire interest is disclaimed or shall
specify what portion thereof is disclaimed. To be effective, an original
executed copy of the disclaimer must be both executed and actually delivered to
the Administrator after the date of the Participant’s death but not later than
one hundred eighty (180) days after the date of the Participant’s death. A
disclaimer shall be irrevocable when delivered to the Administrator. A
disclaimer shall be considered to be delivered to the Administrator only when
actually received by the Administrator. The Administrator shall be the sole
judge of the content, interpretation and validity of a purported disclaimer.
Upon the filing of a valid disclaimer, the Beneficiary shall be considered not
to have survived the Participant as to the interest disclaimed. A disclaimer by
a Beneficiary shall not be considered to be a transfer of an interest or an
assignment or alienation of benefits in violation of Section 11.1 hereof. No
other form of attempted disclaimer shall be recognized by the Administrator.

11.7   Payment to Incompetents       If any person entitled to receive any
benefits hereunder is a minor, or is in the judgment of the Administrator,
legally, physically, or mentally incapable of personally receiving and
receipting for any distribution, the Administrator may instruct the Trustee to
make distribution to such other person, persons or institutions who, in the
judgment of the Administrator, are then maintaining or have custody of such
distributee. As a condition to the issuance of such instruction for the
distribution to such other person or institution, the Administrator may require
such person or institution to exhibit or to secure an order, decree or judgment
of a court of competent jurisdiction with respect to the incapacity of the
person who would otherwise be entitled to receive the benefits.  

- 47 -



--------------------------------------------------------------------------------



 



11.8   Authority to Determine Payee       The determination of the Administrator
as to the identity of the proper payee of any benefit under the Plan and the
amount of such benefit properly payable shall be conclusive, and payment in
accordance with such determination shall constitute a complete discharge of all
obligations on account of such benefit.   11.9   Severability       If any
provision of this Plan is held to be invalid or unenforceable, such
determination shall not affect the other provisions of this Plan. In such event,
this Plan shall be construed and enforced as if such provision had not been
included herein.   11.10   Employer Records       The records of a Participant’s
Employer shall be presumed to be conclusive of the facts concerning his
employment or non-employment, periods of service and Compensation unless shown
beyond a reasonable doubt to be incorrect.   11.11   Limitation on Contributions

  (a)   In no event shall the total annual additions on behalf of a Participant
under this Plan and under any other defined contribution plan or plans
maintained by the Employer with respect to any limitation year exceed the lesser
of $40,000 (or such dollar figure, as increased in accordance with Section
415(d) of the Code for years up to and including the given limitation year) or
100% of the Test Compensation, paid to the Participant by an Employer within
such limitation year. All amounts contributed to any defined contribution plan
maintained by an Employer or an Affiliate (taking into account Section 415(h) of
the Code) other than any rollover contribution and any salary reduction
contribution to a simplified employee pension shall be aggregated with
contributions made by an Employer under this Plan in computing any Employee’s
total annual additions limitation. For purposes hereof, the limitation year
shall be the calendar year.         For purposes of this section, “total annual
additions” for any limitation year shall mean the sum of the following:

  (i)   Employer contributions under this Plan and under any other defined
contribution plan maintained by an Employer or Affiliate;     (ii)   Reallocated
forfeitures under any defined contribution plan maintained by an Employer or
Affiliate;     (iii)   After-tax contributions under any other defined
contribution plan maintained by an Employer or Affiliate; and     (iv)   Amounts
allocated to an individual medical account, as defined in Section 415(1)(2) of
the Code, as part of a pension or annuity plan and amounts

- 48 -



--------------------------------------------------------------------------------



 



      derived from contributions paid or accrued which are attributable to
post-retirement medical benefits described in Section 419A(d) of the Code, under
a welfare benefit fund (as defined in Section 419(e) of the Code) maintained by
an Employer or Affiliate.

      Catch-Up Contributions under Section 3.3, make-up contributions on account
of qualified military service under Section 414(u) of the Code and loan
repayments under Section 7.8 shall not be recognized as annual additions for
purposes of this section.     (b)   In the event that a Participant’s total
annual additions for any limitation year exceed the limitations of
Section 11.11(a) because of a reasonable error in estimating the Participant’s
Compensation, a reasonable error in determining the amount of Elective Deferrals
that a Participant may make within the limitations of paragraph (a) above or due
to such other facts and circumstances as the Commissioner of Internal Revenue
finds justifiable, the excess amount shall be eliminated and/or the error
corrected in a manner prescribed under the IRS Employee Plans Compliance
Resolution System.     (c)   Notwithstanding anything herein to the contrary, in
no event shall Test Compensation, for purposes of this Section 11.11, include
severance pay. However, the following types of remuneration, if includible for
purposes of Test Compensation as described in paragraph (a) above, shall be
taken into account only if paid by the later of the date that is 2-1/2 months
after the date of severance from employment with an Employer or the end of the
limitation year that includes the date of severance from employment with the
Employer, if the amounts would have been included in compensation had they been
paid before the severance from employment date:

  (i)   The payment for services rendered during the Participant’s regular
working hours, or for services outside of the Participant’s regular working
hours such as overtime or shift differential, commissions, bonuses or other
similar payments that would have been paid had the Participant not incurred a
severance from employment.     (ii)   Payments of unused accrued bona fide sick,
vacation or other leave provided the Participant would have been able to use the
leave if employment had continued, or payments from a nonqualified unfunded
deferred compensation plan, provided the payment would have been paid had the
Participant not incurred a severance from employment and such payment would have
been includible in gross income had such payment been made.     (iii)   If the
Employer continues to provide remuneration to a Participant due to the
Participant’s disability or to a Participant who is not performing services
because of qualified military service, as defined in Code Section 414(u), in an
amount that is not in excess of that which would have been payable to the
Participant as compensation had the Participant not entered qualified military
service, such amounts will be included in Test Compensation for purposes of this
Section.

  (d)   The sole purpose of this Section is to comply with the formal
requirements of Section 415(c) of the Code and the terms of this Section shall
be interpreted, applied and if and to

- 49 -



--------------------------------------------------------------------------------



 



      the extent necessary, shall be deemed modified so as to satisfy solely the
minimum requirements of Section 415(c) of the Code and the regulations
promulgated with respect thereto.

11.12   IRC 414(u) Compliance Provision       Notwithstanding any provision of
the Plan to the contrary, contributions, benefits and service credit with
respect to qualified military service (as hereinafter defined) shall be provided
in accordance with Section 414(u) of the Code.

  (a)   As provided by Section 414(u) of the Code, “qualified military service”
means service in the uniformed services (as defined in Chapter 43 of Title 38,
United States Code) by an individual if he is qualified under such chapter to
reemployment rights with the Company or an Affiliate following such military
service.     (b)   “USERRA” means the Uniformed Services Employment and
Reemployment Rights Act of 1994, as amended.     (c)   If an individual returns
to employment with the Company or an Affiliate following a period of qualified
military service under circumstances such that he has reemployment rights under
USERRA, and the individual reports for said reemployment within the time frame
required by USERRA, the following provisions apply:

  (i)   The Employee may elect to have “make up” Elective Deferrals made on his
behalf following his period of qualified military service to the extent he could
have made Elective Deferrals had he remained a Covered Employee under the Plan
during his qualified military service. To the extent such “make up” Elective
Deferrals are made by the Employee within such period as provided by law, such
contributions shall be matched under this Plan according to the same conditions
and at the same rate as the Elective Deferrals would have been matched had they
actually been made during the period of qualified military service.     (ii)  
The period of qualified military service shall be recognized for purposes of
determining Years of Eligibility Service under the Plan to the same extent it
would have been had the Employee remained continuously employed with the Company
or an Affiliate rather than leaving active employment to go into qualified
military service.     (iii)   Compensation and Test Compensation shall be
determined for the individual during the period of qualified military service.
The amount of Compensation and Test Compensation shall be determined by the
Company consistent with the requirements of the USERRA, and shall reflect the
Company’s best estimate of the earnings the individual would have received but
for the qualified military service.

- 50 -



--------------------------------------------------------------------------------



 



  (iv)   Notwithstanding the foregoing, investment earnings or losses applicable
to any contributions hereunder shall be credited only with respect to periods
following the actual deposit of such contributions.

  (d)   The Plan shall comply with the provisions of the Heroes Earnings
Assistance and Relief Tax Act of 2008 (the “HEART Act”), which amended certain
provisions of USERRA.

  (i)   If a Participant dies while performing qualified military service and
such death occurs on or after January 1, 2007, the Participant’s Beneficiary
shall receive the same benefits under the Plan as if the Participant had
returned to employment as a Covered Employee immediately prior to his death and
then terminated employment on account of his death.     (ii)   A Participant
performing qualified military service on or after March 1, 2009 for a period of
at least 30 days and who has not incurred a severance from employment may elect
to withdraw in cash all or a portion of his Tax Deferred Account. Such a
Participant shall be suspended from making Elective Deferrals to the Plan until
the first day of the pay period occurring six full months after the effective
date of the withdrawal.     (iii)   Effective March 1, 2011, a Participant who
is called to qualified military service for a period in excess of 179 days, or
for an indefinite period, and who has not incurred a severance from employment,
may elect to withdraw in cash all or a portion of his Tax Deferred Account.    
(iv)   A withdrawal under this Section 11.12(d) must be effective during a
Participant’s period of qualified military service and before the Participant
has otherwise incurred a severance from employment with the Employer and
Affiliates.     (v)   The provisions of Sections 7.6(c) through 7.6(f) shall
apply to the withdrawals under this Section 11.12(d), substituting “Participant”
for “Eligible Applicant” thereunder.

  (e)   The foregoing provisions are intended to provide the benefits required
by USERRA and the HEART Act, and are not intended to provide any other benefits.
This Section shall be construed consistent with said intent.

- 51 -



--------------------------------------------------------------------------------



 



ARTICLE TWELVE
AMENDMENT, TERMINATION OR MERGER OF THE PLAN

12.1   Right to Amend       The Company reserves the right at any time or times
to modify or amend the Plan; provided, however, that no such modification or
amendment shall be made which would:

  (a)   increase the duties or liabilities of the Trustee without its written
consent; or     (b)   impermissibly divest a Participant of any portion of his
Total Account hereunder that has accrued to him prior to the effective date of
such amendment; or     (c)   cause or permit any portion of the Trust Fund to be
converted to or become the property of the Company; or     (d)   cause any
portion of the Trust Fund to be used for purposes other than the exclusive
benefit of the Participants or their Beneficiaries;

    unless such modification or amendment is necessary or appropriate to enable
the Plan or Trust Fund to qualify under Section 401 of the Code, as amended from
time to time, or to retain for the Plan or Trust Fund such qualified status.    
  Any such modification or amendment to this Plan shall be evidenced by a
written instrument adopted by the Board; provided, however, that the
Administrator may adopt such amendments as shall fall within the limited
amendment authority contained in the Administrator’s charter. Any such written
instrument shall recite at which time the amendments contained therein shall
become effective.       Promptly after an amendment to this Plan shall have
become effective, the Company, or Administrator, as the case may be, shall cause
a copy of such amendment to be filed with the Administrator and with the
Trustee. The Administrator shall take such steps as it may deem appropriate and
reasonable to communicate the amendment to Participants.   12.2   Right to
Terminate

  (a)   Although it is the expectation of the Company that it will continue the
Plan as a permanent retirement program for the benefit of the Employees eligible
hereunder, the Company reserves the right at any time, by action of its Board,
at its sole discretion, to terminate the Plan in whole or in part. There shall
be no liability or obligation on the part of an Employer to make any further
contributions to the Trust Fund in the event of the termination of the Plan.    
(b)   Notwithstanding anything to the contrary contained herein, Trustee’s fees
and other expenses incident to the operation and management of the Plan incurred
after the

- 52 -



--------------------------------------------------------------------------------



 



      termination of the Plan may, at the discretion of the Company, be paid
from assets of the Trust Fund that are not part of any Participant’s Total
Account.     (c)   In the event of the termination of the Plan in whole or in
part or in the event of the complete discontinuance of Employer contributions
under the Plan, each affected Participant’s interest in the Trust Fund shall
become 100% vested and shall be nonforfeitable.

12.3   Merger, Transfer of Assets or Liabilities       The Company may merge or
consolidate the Plan with, transfer assets and liabilities of the Plan to, or
receive a transfer of assets and liabilities from, any other plan without the
consent of any other Employer or other person, if such transfer is effected in
accordance with applicable law and if such other plan meets the requirements of
Code Sections 401(a) and 501(a), permits such transfer or the receipt of such
transfer and, with respect to liabilities to be transferred from this Plan to
such other plan, satisfies the requirements of Code Sections 411(d)(6). This
Plan may not be merged or consolidated with any other plan, nor may any assets
or liabilities of this Plan be transferred to any other plan, unless the terms
of the merger, consolidation or transfer are such that each Participant in the
Plan would, if the Plan were terminated immediately after such merger,
consolidation or transfer, receive a benefit equal to or greater than the
benefit he would have been entitled to receive if this Plan had terminated
immediately prior to the merger, consolidation or transfer.

- 53 -



--------------------------------------------------------------------------------



 



ARTICLE THIRTEEN
TOP HEAVY PROVISIONS

13.1   Top Heavy Provisions Inapplicable       The Plan is a cash or deferred
arrangement described in Section 416(g)(4)(H) of the Code and, as a result, is
deemed to not be a top heavy plan.

- 54 -



--------------------------------------------------------------------------------



 



    Executed at Erie, Pennsylvania, this 23 day of December, 2010.

            ERIE INDEMNITY COMPANY
      By:   /s/ Terrence W. Cavanaugh         Title: President & CEO           
 

- 55 -